Exhibit 10.1
Employee Stock Ownership Plan
Of
Hudson City Savings Bank
Adopted on March 4, 1999
Effective as of October 1, 1998
Incorporating Amendments No. 1, 2, 3, 4, 5, 6 and 7

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


      Page Article I Definitions          
Section 1.1. Account
    1  
Section 1.2. Affiliated Employer
    1  
Section 1.3. Allocation Compensation
    1  
Section 1.4. Bank
    2  
Section 1.5. Board
    2  
Section 1.6. Beneficiary
    2  
Section 1.7. Break in Service
    2  
Section 1.8. Change in Control
    2  
Section 1.9. Code
    2  
Section 1.10. Committee
    2  
Section 1.11. Designated Beneficiary
    2  
Section 1.12. Disability
    3  
Section 1.13. Discretionary Contribution
    3  
Section 1.14. Domestic Relations Order
    3  
Section 1.15. Eligibility Computation Period
    4  
Section 1.16. Effective Date
    4  
Section 1.17. Eligible Employee
    4  
Section 1.18. Eligible Member
    4  
Section 1.19. Employee
    4  
Section 1.20. Employment Commencement Date
    4  
Section 1.21. Employment Recommencement Date
    4  
Section 1.22. ERISA
    4  
Section 1.23. Exchange Act
    4  
Section 1.24. Fair Market Value
    4  
Section 1.25. Financed Share
    5  
Section 1.26. Five Percent Owner
    5  
Section 1.27. Forfeitures
    5  
Section 1.28. Former Member
    5  
Section 1.29. General Investment
    5  
Section 1.30. Highly Compensated Employee
    5  
Section 1.31. Hour of Service
    6  
Section 1.32. Investment Account
    6  
Section 1.33. Investment Fund
    6  
Section 1.34. Loan Repayment Account
    7  
Section 1.35. Loan Repayment Contribution
    7  
Section 1.36. Maternity or Paternity Leave
    7  
Section 1.37. Member
    7  
Section 1.38. Military Service
    7  
Section 1.39. Named Fiduciary
    7  
Section 1.40. Officer
    7  

(i)



--------------------------------------------------------------------------------



 



                Page
Section 1.41. One-Year Break in Service
    7  
Section 1.42. Participating Employer
    7  
Section 1.43. Period of Service
    7  
Section 1.44. Period of Severance
    8  
Section 1.45. Plan
    8  
Section 1.46. Plan Administrator
    8  
Section 1.47. Plan Year
    8  
Section 1.48. Qualified Domestic Relations Order
    8  
Section 1.49. Qualified Military Service
    8  
Section 1.50. Qualified Participant
    8  
Section 1.51. Retirement
    8  
Section 1.52. Retroactive Contribution
    9  
Section 1.53. Share
    9  
Section 1.54. Share Acquisition Loan
    9  
Section 1.55. Share Investment Account
    9  
Section 1.56. Tender Offer
    9  
Section 1.57. Total Compensation
    9  
Section 1.58. Trust
    9  
Section 1.59. Trust Agreement
    9  
Section 1.60. Trust Fund
    10  
Section 1.61. Trustee
    10  
Section 1.62. Valuation Date
    10  
Section 1.63. Year of Eligibility Service
    10  
Section 1.64. Year of Vesting Service
    10   Article II Membership          
Section 2.1. Eligibility for Membership
    11  
Section 2.2. Commencement of Membership
    11  
Section 2.3. Termination of Membership
    12  
Section 2.4. Adjustments to Period of Service
    12   Article III Special Provisions          
Section 3.1. Military Service
    13  
Section 3.2. Maternity or Paternity Leave
    13  
Section 3.3. Leave of Absence
    14  
Section 3.4. Transfer Between Full-time Status and Part-time Status
    14  
Section 3.5. Special Provisions Applicable to Employees in the Uniformed
Services
    15     Article IV Contributions by Members Not Permitted          
Section 4.1. Contributions by Members Not Permitted
    16     Article V Contributions by the Employer          
Section 5.1. In General
    17  
Section 5.2. Loan Repayment Contributions
    17  

(ii)



--------------------------------------------------------------------------------



 



                Page
Section 5.3. Discretionary Contributions
    17  
Section 5.4. Retroactive Contributions
    18  
Section 5.5. Time and Manner of Payment
    18     Article VI Share Acquisition Loans          
Section 6.1. In General
    20  
Section 6.2. Collateral; Liability for Repayment
    20  
Section 6.3. Loan Repayment Account
    21  
Section 6.4. Release of Financed Shares
    21  
Section 6.5. Restrictions on Financed Shares
    22     Article VII Allocation of Contributions          
Section 7.1. Allocation Among Eligible Members
    23  
Section 7.2. Allocation of Released Shares or Other Property
    23  
Section 7.3. Allocation of Discretionary Contributions
    23     Article VIII Limitations on Allocations          
Section 8.1. Optional Limitations on Allocations
    24  
Section 8.2. General Limitations on Contributions
    24     Article IX Vesting          
Section 9.1. Vesting
    29  
Section 9.2. Vesting on Death, Disability, Retirement or Change in Control
    29  
Section 9.3. Forfeitures on Termination of Employment
    30  
Section 9.4. Amounts Credited Upon Re-employment
    30  
Section 9.5. Allocation of Forfeitures
    30     Article X the Trust Fund          
Section 10.1. The Trust Fund
    31  
Section 10.2. Investments
    31  
Section 10.3. Distributions For Diversification of Investments
    31  
Section 10.4. Use of Commingled Trust Funds
    32  
Section 10.5. Management And Control of Assets
    33     Article XI Valuation of Interests in the Trust Fund          
Section 11.1. Establishment of Investment Accounts
    34  
Section 11.2. Share Investment Accounts
    34  
Section 11.3. General Investment Accounts
    34  
Section 11.4. Valuation of Investment Accounts
    34  
Section 11.5. Annual Statements
    35  

(iii)



--------------------------------------------------------------------------------



 



                Page   Article XII Shares          
Section 12.1. Specific Allocation of Shares
    36  
Section 12.2. Dividends
    36  
Section 12.3. Voting Rights
    36  
Section 12.4. Tender Offers
    38  
Article XIII Payment of Benefits
       
Section 13.1. In General
    40  
Section 13.2. Designation of Beneficiaries
    40  
Section 13.3. Distributions to Members
    41  
Section 13.4. Manner of Payment
    42  
Section 13.5. Minimum Required Distributions
    42  
Section 13.6. Direct Rollover of Eligible Rollover Distributions
    44  
Section 13.7. Valuation of Shares Upon Distribution
    45  
Section 13.8. Put Options
    45  
Section 13.9. Right of First Refusal
    46     Article XIV Change in Control          
Section 14.1. Definition of Change in Control; Pending Change in Control
    50  
Section 14.2. Vesting on Change of Control
    52  
Section 14.3. Repayment of Share Acquisition Loan
    52  
Section 14.4. Plan Termination After Change in Control
    52  
Section 14.5. Amendment of Section XIV
    52     Article XV Administration          
Section 15.1. Named Fiduciaries
    53  
Section 15.2. Plan Administrator
    53  
Section 15.3. Committee Responsibilities
    54  
Section 15.4. Claims Procedure
    55  
Section 15.5. Claims Review Procedure
    56  
Section 15.6. Allocation of Fiduciary Responsibilities and Employment of
Advisors
    56  
Section 15.7. Other Administrative Provisions
    57     Article XVI Amendment, Termination and Tax Qualification          
Section 16.1. Amendment and Termination by Hudson City Savings Bank
    58  
Section 16.2. Amendment or Termination Other Than by Hudson City Savings Bank
    58  
Section 16.3. Conformity to Internal Revenue Code
    58  
Section 16.4. Contingent Nature of Contributions
    59     Article XVII Special Rules for Top Heavy Plan Years          
Section 17.1. In General
    60  
Section 17.2. Definition of Top Heavy Plan
    60  

(iv)



--------------------------------------------------------------------------------



 



                Page
Section 17.3. Determination Date
    61  
Section 17.4. Cumulative Accrued Benefits
    61  
Section 17.5. Key Employees
    62  
Section 17.6. Required Aggregation Group
    63  
Section 17.7. Permissible Aggregation Group
    63  
Section 17.8. Special Requirements During Top Heavy Plan Years
    63     Article XVIII Miscellaneous Provisions          
Section 18.1. Governing Law
    65  
Section 18.2. No Right to Continued Employment
    65  
Section 18.3. Construction of Language
    65  
Section 18.4. Headings
    65  
Section 18.5. Merger With Other Plans
    65  
Section 18.6. Non-alienation of Benefits
    65  
Section 18.7. Procedures Involving Domestic Relations Orders
    66  
Section 18.8. Leased Employees
    67  
Section 18.9. Status as an Employee Stock Ownership Plan
    68  

(v)



--------------------------------------------------------------------------------



 



Employee Stock Ownership Plan
Of
Hudson City Savings Bank
Article I
Definitions
          The following definitions shall apply for the purposes of the Plan,
unless a different meaning is clearly indicated by the context:
          Section 1.1. Account means an account established for each Member to
which is allocated such Member’s share, if any, of all Financed Shares and other
property that are released from the Loan Repayment Account in accordance with
section 6.4, together with his share, if any, of any Discretionary Contributions
that may be made by a Participating Employer.
          Section 1.2. Affiliated Employer means the Bank; any corporation which
is a member of a controlled group of corporations (as defined in section 414(b)
of the Code) that includes the Bank; any trade or business (whether or not
incorporated) that is under common control (as defined in section 414(c) of the
Code) with the Bank; any organization (whether or not incorporated) that is a
member of an affiliated service group (as defined in section 414(m) of the Code)
that includes the Bank; any leasing organization (as defined in section 414(n)
of the Code) to the extent that any of its employees are required pursuant to
section 414(n) of the Code to be treated as employees of the Bank; and any other
entity that is required to be aggregated with the Bank pursuant to regulations
under section 414(o) of the Code.
          Section 1.3. Allocation Compensation during any period means the
compensation taken into account in determining the allocation of benefits and
contributions among Eligible Members and consists of the aggregate base
compensation paid to an Employee by all Participating Employers during such
period, including the amount by which such Employee’s compensation with respect
to such period has been reduced pursuant to a compensation reduction agreement
under the terms of any of the following plans which may be maintained by a
Participating Employer:
     (a) a qualified cash or deferred arrangement described in section 401(k) of
the Code;
     (b) a salary reduction simplified employee pension plan described in
section 408(k) of the Code;
     (c) a tax deferred annuity plan described in section 403(b) of the Code;
     (d) a cafeteria plan described in section 125 of the Code; or

 



--------------------------------------------------------------------------------



 



     (e) a qualified transportation fringe benefit program described in section
132(f) of the Code.
and excluding overtime, bonuses, employer contributions (other than pursuant to
a compensation reduction agreement) to any public or private pension,
retirement, savings, welfare or other benefit plan benefits received under any
such plan, and any other special form of payment. In no event, however, shall an
Employee’s Allocation Compensation for any Plan Year include any compensation in
excess of the limitation set forth in section 401(a)(17) of the Code. Such
limitation shall be $200,000 for the Plan Year beginning January 1, 2002 and
shall be adjusted in subsequent Plan Years in the manner provided in section
401(a)(17)(B) of the Code. If there are less than twelve (12) months in the Plan
Year, the section 401(a)(17) limitation shall be prorated by multiplying such
limitation by a fraction, the numerator of which is the number of months in the
Plan Year and the denominator of which is twelve (12).
          Section 1.4. Bank means Hudson City Savings Bank and any successor
thereto.
          Section 1.5. Board means the Board of Directors of Hudson City Savings
Bank.
          Section 1.6. Beneficiary means the person or persons designated by a
Member or Former Member or other person entitled to a benefit under the Plan, or
otherwise determined to be entitled to a benefit under the Plan. If more than
one person is designated, each shall have an equal share unless the person
making the designation directed otherwise. The word “person” includes an
individual, a trust, an estate or any other person that is permitted to be named
as a Beneficiary.
          Section 1.7. Break in Service means a Period of Severance of at least
365 consecutive days.
          Section 1.8. Change in Control means an event described in section
14.1.
          Section 1.9. Code means the Internal Revenue Code of 1986 (including
the corresponding provisions of any succeeding law).
          Section 1.10. Committee means the Employee Benefit Plans Committee
described in section 15.3.
          Section 1.11. Designated Beneficiary means a natural person designated
by a Member or Former Member as a Beneficiary and shall not include any
Beneficiary designated by a person other than a Member or Former Member or any
Beneficiary other than a natural person. If a natural person is the beneficiary
of a trust which a Member or Former Member has named as his Beneficiary, such
natural person shall be treated as a Designated Beneficiary if: (a) the trust is
a valid trust under applicable state law (or would be a valid trust except for
the fact that it does not have a corpus); (b) the trust is irrevocable or will,
by its terms, become irrevocable upon the death of the Member or Former Member;
(c) the beneficiaries of the trust who are beneficiaries

2



--------------------------------------------------------------------------------



 



with respect to the trust’s interest as a Beneficiary are identifiable from the
terms of the trust instrument; and (d) the following information is furnished to
the Committee:
     (i) by the Member or Former Member, if any distributions are required to be
made pursuant to section 13.5 prior to the death of the Member or Former Member
and (in the case of distributions after December 31, 2002 only) the Member’s or
Former Member’s spouse is his sole primary Beneficiary, either: (A) a copy of
the trust instrument, together with a written undertaking by the Member or
Former Member to furnish to the Committee a copy of any subsequent amendment
within a reasonable time after such amendment is made; or (B)(I) a list of all
of the beneficiaries of the trust (including contingent and remainderman
beneficiaries with a description of the conditions on their entitlement); (II) a
certification of the Member or Former Member to the effect that, to the best of
his knowledge, such list is correct and complete and that the conditions of
section 1.11(a), (b) and (c) are satisfied; (III) a written undertaking to
provide a new certification to the extent that an amendment changes any
information previously certified; and (IV) a written undertaking to furnish a
copy of the trust instrument to the Committee on demand; and
     (ii) by the trustee of the trust within nine months after the death of the
Member or Former Member (prior to January 1, 2003), or by October 31st of the
first calendar year that begins after the death of the Member or Former Member
(subsequent to December 31, 2002), if any distributions are required to be made
pursuant to section 13.5 after the death of the Member or Former Member, either:
(A) a copy of the actual trust instrument for the trust; or (B)(I) a final list
of all of the beneficiaries of the trust (including contingent and remainderman
beneficiaries with a description of the conditions on their entitlement) as of
the date of death (prior to January 1, 2003) or as of September 30th of the
first calendar year that begins after the date of death (subsequent to
December 31, 2002); (II) a certification of the trustee to the effect that, to
the best of his knowledge, such list is correct and complete and that the
conditions of section 1.11(a), (b) and (c) are satisfied; and (III) a written
undertaking to furnish a copy of the trust instrument to the Committee on
demand.
          Section 1.12. Disability means a condition of total incapacity, mental
or physical, for further performance of duty with all Participating Employers,
which the Committee shall have determined, on the basis of competent medical
evidence, is likely to be permanent.
          Section 1.13. Discretionary Contribution means Shares or amounts of
money contributed to the Plan by the Participating Employers in accordance with
section 5.3.
          Section 1.14. Domestic Relations Order means a judgment, decree or
order (including the approval of a property settlement) that is made pursuant to
a state domestic relations or community property law and relates to the
provision of child support, alimony payments, or marital property rights to a
spouse, child or other dependent of a Member or Former Member.

3



--------------------------------------------------------------------------------



 



          Section 1.15. Eligibility Computation Period with respect to any
Employee means: (a) the 12-consecutive-month period beginning on such Employee’s
Employment Commencement Date or Employment Recommencement Date; and (b) each
Plan year beginning after such Employee’s Employment Commencement Date or
Employment Recommencement Date and before a Break in Service.
          Section 1.16. Effective Date means October 1, 1998.
          Section 1.17. Eligible Employee means an Employee who is eligible for
membership in the Plan in accordance with Article II.
          Section 1.18. Eligible Member means, for any Plan Year, an Employee
who is a Member during all or any part of such Plan Year and either remains a
Member on the last day of such Plan Year or terminated membership during such
Plan Year on account of termination of employment due to death, Disability or
Retirement; provided, however, that no Employee shall be an Eligible Member for
the Plan Year that includes the effective date of the transaction pursuant to
which the Bank becomes a wholly owned subsidiary of Hudson City Bancorp, Inc. if
he terminates employment for any reason with all Participating Employers prior
to such effective date.
          Section 1.19. Employee means any person, including an officer, who is
employed by any Affiliated Employer.
          Section 1.20. Employment Commencement Date means the date on which a
person first performs an Hour of Service, except that if an Employee separates
from service with all Affiliated Employers, incurs a Break in Service and
subsequently returns to service with any Affiliated Employer, his Employment
Commencement Date shall be the date on which he first performs an Hour of
Service following the Break in Service.
          Section 1.21. Employment Recommencement Date means the date upon which
an Employee is first credited with an Hour of Service after a Break in Service.
          Section 1.22. ERISA means the Employee Retirement Income Security Act
of 1974, as amended from time to time (including the corresponding provisions of
any succeeding law).
          Section 1.23. Exchange Act means the Securities Exchange Act of 1934,
as amended from time to time (including the corresponding provisions of any
succeeding law).
          Section 1.24. Fair Market Value on any date means:
     (a) with respect to a Share:
     (i) the final quoted sale price on the date in question (or, if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on

4



--------------------------------------------------------------------------------



 



the principal United States securities exchange on which like Shares are listed
or admitted to trading; or
     (ii) if like Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotation System, or, if no
such quotation is provided, on another similar system, selected by the
Committee, then in use; or
     (iii) if sections 1.24(a)(i) and (ii) are not applicable, the fair market
value of a Share as determined by an appraiser independent of the Employer and
experienced and expert in the field of corporate appraisal.
     (b) with respect to property other than Shares, the fair market value
determined in the manner determined by the Trustee.
          Section 1.25. Financed Share means: (a) a Share that has been
purchased with the proceeds of a Share Acquisition Loan, that has been allocated
to the Loan Repayment Account in accordance with section 6.3 and that has not
been released in accordance with section 6.4; or (b) a Share that constitutes a
dividend paid with respect to a Share described in section 1.25(a), that has
been allocated to the Loan Repayment Account in accordance with section 6.3 and
that has not been released in accordance with section 6.4.
          Section 1.26. Five Percent Owner means, for any Plan Year, a person
who, during such Plan Year, owned (or was considered as owning for purposes of
section 318 of the Code): (a) more than 5% of the value of all classes of
outstanding stock of any Affiliated Employer; or (b) stock possessing more than
5% of the combined voting power of all classes of outstanding stock of any
Affiliated Employer.
          Section 1.27. Forfeitures means the amounts forfeited by Members and
Former Members on termination of employment prior to full vesting, pursuant to
section 9.3, less amounts credited because of re-employment, pursuant to section
9.4.
          Section 1.28. Former Member means a Member whose participation in the
Plan has terminated pursuant to section 2.3.
          Section 1.29. General Investment Account means an Investment Account
established and maintained in accordance with Article XI.
          Section 1.30. Highly Compensated Employee means, for any Plan Year, an
Employee who:
     (i) was a Five Percent Owner at any time during such Plan Year or any prior
Plan Year; or
     (ii) received Total Compensation during the immediately preceding Plan Year
(A) in excess of $80,000 (or such other amount as

5



--------------------------------------------------------------------------------



 



may be prescribed by the Secretary of the Treasury pursuant to section
401(a)(17) of the Code); and (B) if elected by the Plan Administrator in such
form and manner as the Secretary of the Treasury may prescribe, in excess of the
Total Compensation received for such preceding Plan Year by at least 80% of the
Employees.
The determination of who is a Highly Compensated Employee will be made in
accordance with section 414(q) of the Code and the regulations thereunder.
          Section 1.31. Hour of Service means each hour for which a person is
paid, or entitled to payment, for the performance of duties for any Affiliated
Employer, plus, solely for the purpose of computing the Years of Eligibility
Service of an Employee who is classified as a part-time Employee:
     (a) each hour for which such person is paid, or entitled to payments by an
Affiliated Employer on account of a period during which no duties are performed
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty, or leave of absence. Hours under this section 1.31(a)
shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor’s regulations (or any successor regulation), which are
incorporated herein by reference; and
     (b) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by any Affiliated Employer; provided, however, that
such hours have not previously been credited under other provisions of this
section 1.31; and provided, further, that not more than 501 Hours of Service
shall be credited under section 1.31(a) to such person on account of a single
continuous period during which such person performs no duties for an
Affiliated Employer whether or not such period occurs in a single Plan Year.
Hours under this section 1.31(b) shall be credited to the person for the
Eligibility Computation Period or Eligibility Computation Periods to which the
award or agreement pertains, rather than the Eligibility Computation Period in
which the award, agreement or payment is made. Anything in this section 1.31 to
the contrary notwithstanding, no Hours of Service shall be credited for a
payment made or due under a plan maintained solely for the purpose of complying
with applicable workmen’s compensation or disability insurance laws, or a
payment which solely reimburses any person for medical or medically-related
expenses incurred by such person.
          Section 1.32. Investment Account means either a General Investment
Account or a Share Investment Account.
          Section 1.33. Investment Fund means any one of the three or more funds
as may be established from time to time by the Committee which, together with
any and all Shares and other investments held under the Plan, constitute the
Trust Fund.

6



--------------------------------------------------------------------------------



 



          Section 1.34. Loan Repayment Account means an account established and
maintained in accordance with section 6.3.
          Section 1.35. Loan Repayment Contribution means amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.2.
          Section 1.36. Maternity or Paternity Leave means a person’s absence
from work for all Affiliated Employers: (a) by reason of the pregnancy of such
person; (b) by reason of the birth of a child of such person; (c) by reason of
the placement of a child with the person in connection with the adoption of such
child by such person; or (d) for purposes of caring for a child of such person
immediately following the birth of the child or the placement of the child with
such person.
          Section 1.37. Member means any person who has satisfied the
eligibility requirements set forth in section 2.1, who has become a Member in
accordance with section 2.2, and whose membership has not terminated under
section 2.3.
          Section 1.38. Military Service means service in the armed forces of
the United States, including but not limited to Qualified Military Service. It
may also include, if and to the extent that the Board so provides and if all
Members and Former Members in like circumstances are similarly treated, special
service for the government of the United States and other public service.
          Section 1.39. Named Fiduciary means any person, committee, corporation
or organization as described in section 15.1.
          Section 1.40. Officer means an Employee who is an administrative
executive in regular and continued service with any Affiliated Employer;
provided, however, that at no time shall more than the lesser of (a) 50
Employees or (b) the greater of (i) 3 Employees or (ii) 10% of all Employees be
treated as Officers. The determination of whether an Employee is to be
considered an Officer shall be made in accordance with section 416(i) of the
Code.
          Section 1.41. One-Year Break in Service means an Eligibility
Computation Period during which an Employee fails to complete more than 500
Hours of Service.
          Section 1.42. Participating Employer means the Bank, and any successor
thereto and any other Affiliated Employer which, with the prior written approval
of the Board of Directors of Hudson City Savings Bank and subject to such terms
and conditions as may be imposed by the Board of Directors of Hudson City
Savings Bank, shall adopt this Plan.
          Section 1.43. Period of Service means a period of consecutive days
commencing on a person’s Employment Commencement Date and ending on the date a
Period of Severance begins, with any adjustments required under section 2.4.
Except as otherwise provided in the Plan, a Period of Service “of year(s)” means
the quotient of the Period of Service divided by 365, and any fractional part of
a year shall for such purposes be disregarded.

7



--------------------------------------------------------------------------------



 



          Section 1.44. Period of Severance means a period of consecutive days
commencing with the earlier of:
     (a) the date on which a person terminates service with all Affiliated
Employers by reason of resignation, retirement, discharge or death; or
     (b) the first anniversary of the date on which a person terminates service
with the Bank and all Affiliated Employers for any other reason, including
layoff, disability, leave of absence or any other cessation of service not
otherwise included as service under the Plan;
and ending on the first date following such separation from service on which
such person performs an Hour of Service.
          Section 1.45. Plan means the Employee Stock Ownership Plan of Hudson
City Savings Bank, as amended from time to time.
          Section 1.46. Plan Administrator means the Committee or any person,
committee, corporation or organization designated in section 15.2, or appointed
pursuant to section 15.2, to perform the responsibilities of that office.
          Section 1.47. Plan Year means (a) for periods commencing on or after
October 1, 1998 and ending prior to October 1, 2002, the period commencing on
October 1 and ending on the next following September 30, (b) the period
commencing on October 1, 2002 and ending on December 31, 2002 and
(c) thereafter, the period commencing on January 1 and ending on the next
following December 31.
          Section 1.48. Qualified Domestic Relations Order means a Domestic
Relations Order that: (a) clearly specifies (i) the name and last known mailing
address of the Member or Former Member and of each person given rights under
such Domestic Relations Order, (ii) the amount or percentages of the Member’s or
Former Member’s benefits under this Plan to be paid to each person covered by
such Domestic Relations Order, (iii) the number of payments or the period to
which such Domestic Relations Order applies, and (iv) the name of this Plan; and
(b) does not require the payment of a benefit in a form or amount that is
(i) not otherwise provided for under the Plan, or (ii) inconsistent with a
previous Qualified Domestic Relations Order.
          Section 1.49. Qualified Military Service means with respect to any
person on any date, any service in the uniformed services of the United States
(as defined in chapter 43 of Title 38 of the United States Code) completed prior
to such date, but only if, on such date, such person is entitled to
re-employment rights with respect to an Affiliated Employer on account of such
service.
          Section 1.50. Qualified Participant means a Member who has attained
age 55 and who has been a Member of the Plan for at least 10 years.
          Section 1.51. Retirement means: (a) any termination of membership in
the Plan at or after attainment of age 65; and (b) any retirement under an
applicable qualified defined

8



--------------------------------------------------------------------------------



 



benefit plan of the Employer as in effect from time to time with entitlement to
a normal or early (but not vested, whether immediate or deferred) retirement
allowance.
          Section 1.52. Retroactive Contribution means a contribution made on a
retroactive basis in respect of a period of Qualified Military Service in
accordance with section 5.4.
          Section 1.53. Share means a share of any class of stock issued by any
Affiliated Employer; provided that such share is a “qualifying employer
security” within the meaning of section 409(l) of the Code and section 407(d)(5)
of ERISA.
          Section 1.54. Share Acquisition Loan means a loan obtained by the
Trustee in accordance with Article VI.
          Section 1.55. Share Investment Account means an Investment Account
established and maintained in accordance with Article XI.
          Section 1.56. Tender Offer means a tender offer made to holders of any
one or more classes of Shares generally, or any other offer made to holders of
any one or more classes of Shares generally to purchase, exchange, redeem or
otherwise transfer Shares, whether for cash or other consideration whether or
not such offer constitutes a tender offer or an exchange offer for purposes of
the Exchange Act.
          Section 1.57. Total Compensation for any person during any period
means the total compensation paid to such person during such period by all
Affiliated Employers which is required to be reported to such person on a
written statement under section 6041(d), 6051(a)(3) and 6052 of the Code, plus
any elective deferrals (within the meaning of section 402(g) of the Code) under
any qualified cash or deferred arrangement described in section 401(k) of the
Code and maintained by any Affiliated Employer, any tax-deferred annuity
described in section 403(b) of the Code and maintained by any Affiliated
Employer, any salary reduction simplified employee pension plan described in
section 408(k) of the Code and maintained by any Affiliated Employer, any salary
reduction contributions under any cafeteria plan described in section 125 of the
Code and maintained by any Affiliated Employer, and any salary reduction
contributions under any qualified transportation filing benefits plan described
in section 132(f) of the Code and maintained by any Affiliated Employer. In no
event shall a person’s Total Compensation for any Plan Year include any
compensation in excess the amount permitted under section 401(a)(17) of the
Code. Total Compensation shall not include any compensation paid after
termination of service other than amounts paid within 2-1/2 months thereafter
that represent compensation for services performed prior to termination of
employment and would have been payable whether or not employment had terminated.
          Section 1.58. Trust means the legal relationship created by the Trust
Agreement pursuant to which the Trustee holds the Trust Fund in trust.
          Section 1.59. Trust Agreement means the agreement between the Bank and
the Trustee therein named or its successors pursuant to which the Trust Fund
shall be held in trust.

9



--------------------------------------------------------------------------------



 



          Section 1.60. Trust Fund means the corpus (consisting of contributions
paid over to the Trustee and investments thereof), and all earnings,
appreciation or additions thereof and thereto, held by the Trustee under the
Trust Agreement in accordance with the Plan, less any depreciation thereof and
any payments made therefrom pursuant to the Plan.
          Section 1.61. Trustee means the Trustee of the Trust Fund from time to
time in office. The Trustee shall serve as Trustee until it is removed or
resigns from office and is replaced by a successor Trustee appointed in
accordance with the terms of the Trust Agreement.
          Section 1.62. Valuation Date means the last business day of each Plan
Year and such other dates as the Plan Administrator may prescribe.
          Section 1.63. Year of Eligibility Service means (a) in the case of an
Employee classified as a full-time employee, a Period of Service of one year,
and (b) in all other cases, an Eligibility Computation Period during which the
Employee completed at least 1,000 Hours of Service.
          Section 1.64. Year of Vesting Service means a Period of Service of one
year.

10



--------------------------------------------------------------------------------



 



Article II
Membership

      Section 2.1. Eligibility for Membership.

          (a) Only Eligible Employees may be or become Members of the Plan. An
Employee shall be an Eligible Employee if he (i) is employed by one or more
Participating Employers; (ii) is compensated primarily on a salaried basis or
hourly wage basis; (iii) has attained age 21; (iv) has completed at least one
Year of Eligibility Service; and (v) is not excluded under section 2.1(b).
          (b) An Employee is not an Eligible Employee if he:
     (ii) does not receive Allocation Compensation from at least one
Participating Employer;
     (iii) is an Employee who has waived any claim to participation in the Plan;
     (iv) is an Employee or in a unit of Employees covered by a collective
bargaining agreement with the Employer where retirement benefits were the
subject of good faith bargaining, unless such agreement expressly provides that
Employees such as he be covered under the Plan;
     (v) is a “leased employee” as defined in section 18.8(a);
     (vi) is compensated primarily on a daily, commission, fee or retainer
basis;
     (vii) is a building service Employee who is regularly required to spend
more than 50% of his working time servicing real estate other than the offices
of Affiliated Employers;
     (viii) is classified as an “independant contractor” by the Employer, even
if considered an employee under applicable law; or
     (ix) is a mortgage field originator.

      Section 2.2. Commencement of Membership.

          Every Employee who is an Eligible Employee on the effective date of
the transaction whereby the Bank becomes a wholly owned subsidiary of Hudson
City Bancorp, Inc. shall automatically become a Member as of the Effective Date.
An Employee who becomes an Eligible Employee after the Effective Date shall
automatically become a Participant on the first day of the calendar month
coincident with or next following the date on which he becomes an Eligible
Employee.

11



--------------------------------------------------------------------------------



 



      Section 2.3. Termination of Membership.

          Membership in the Plan shall cease, and a Member shall become a Former
Member, upon termination of employment with all Participating Employers, death,
Disability or Retirement, failure to return to work upon the expiration of a
leave of absence granted pursuant to section 3.3, becoming an Employee who is
excluded under section 2.1(b) or distribution of the entire vested interest in
his Account.

      Section 2.4. Adjustments to Period of Service.

          (a) The Period of Service of an Employee shall include any period
during which the Employee is separated from the service of all Affiliated
Employers if such period is less than 365 consecutive days measured from the
date on which such Employee terminates service and ending with the first date
following such termination for which the Employee is credited with an Hour of
Service.
          (b) The Period of Service of an Employee who returns to the service of
the Bank or any Affiliated Employer following a separation from service shall
commence with the first date following such separation from service for which
the Employee is credited with an Hour of Service. The Employee shall be given
credit for any Period of Service prior to such separation.
          (c) The Period of Service of an Employee who is absent on Maternity or
Paternity Leave shall exclude any period of such absence that occurs after the
first anniversary of the commencement of such absence except to the extent that
such period constitutes an approved leave of absence under section 3.3.
          (d) An Employee’s Period of Service shall also be adjusted to the
extent required by the Family and Medical Leave Act or any regulations
promulgated thereunder.
          (e) Each Employee’s Period of Service shall take into account periods
of employment with any Affiliated Employer prior to the Effective Date.
          (f) Each Employee’s Period of Service shall exclude periods of
employment prior to the attainment of age 18.

12



--------------------------------------------------------------------------------



 



Article III
Special Provisions

      Section 3.1. Military Service.

          In the case of a termination of employment of any Employee to enter
directly into Military Service, the entire period of his absence shall be
treated, for purposes of vesting and eligibility for membership (but not, except
as required by law, for purposes of eligibility to share in allocations of
contributions in accordance with Article VII), as if he had continued employment
during the period of his absence. In the event of the re-employment of such
person by any Affiliated Employer within a period of not more than six months:
     (a) after he becomes entitled to release or discharge, if he has entered
into the uniformed services of the United States;
     (b) release from hospitalization continuing after discharge from the
uniformed services of the United States for a period of not more than one year;
or
     (c) after such service terminates, if he has entered into other service
defined as Military Service;
     such period, also, shall be deemed to be Military Service.
     Section 3.2. Maternity or Paternity Leave.
          (a) Subject to this section 3.2, in the event of an Employee’s absence
from work in the service of all Affiliated Employers for a period in excess of
one year that commences on or after October 1, 1985 and that constitutes
Maternity or Paternity Leave for which the person is not paid or entitled to
payment by the Employer or any Affiliated Employer then solely for purposes of
determining when a Break in Service has occurred or when a Period of Severance
of five years has occurred, the period of such an absence commencing on the
first anniversary of such absence and ending on the second anniversary of the
commencement of such absence (or, if earlier, on the last day of such absence)
shall not be treated as a Period of Severance. In addition, solely for purposes
of determining whether a One-Year Break in Service has occurred, the Employee
shall be credited for the period of absence with the number of Hours of Service
equal to the lesser of:
     (a) (i) the number of Hours of Service that would have been credited to the
Employee if he had continued working for an Affiliated Employer during the
period of such absence, or (ii) if the number of Hours of Service prescribed
under section 3.2(a)(i) cannot be determined, 8 Hours of Service for each
working day during the period of absence, or
     (b) 501 Hours of Service.

13



--------------------------------------------------------------------------------



 



Such credit shall be given during the Eligibility Computation Period in which
such absence began, if necessary to prevent a One-Year Break in Service from
occurring during such Eligibility Computation Period, and in all other cases,
such credit shall be given during the immediately following Eligibility
Computation Period.
          (c) Notwithstanding anything in the Plan to the contrary, this section
3.2 shall not apply unless the person furnishes to the Plan Administrator such
information as the Plan Administrator may reasonably require in order to
establish: (i) that the person’s absence is one described in section 3.2(a);
(ii) the number of working days during such absence and (iii) the number of
Hours of Service ordinarily credited on each such working day.
          Section 3.3. Leave of Absence.
          In the event of temporary absence from work in the service of all
Affiliated Employers for any period of two years or less for which an Employee
shall have been granted a leave of absence by a Participating Employer, the
entire period of his absence shall be treated for purposes of vesting and
eligibility for membership (but not for purposes of eligibility to share in the
allocation of contributions in accordance with Article VII), as if he had
continued employment during the period of his absence. Absence from work for a
period greater than, or failure to return to work upon the expiration of, the
period of leave of absence granted by the Employer shall terminate membership in
the Plan as of the date on which such period ended. In granting leaves of
absence for purposes of the Plan, all Employees in like circumstances shall be
similarly treated.
          Section 3.4. Transfer Between Full-time Status and Part-time Status.
          (a) In the event an Employee who is classified as a part-time Employee
is reclassified as a full-time Employee, his years of Eligibility Service shall
include (i) his Years of Eligibility Service determined as of the last day of
the last Eligibility Computation Period to end before the date of the
reclassification; plus (ii) if he completes at least 1,000 Hours of Service
during the Eligibility Period in which the reclassification occurs, one Year of
Eligibility Service for such Eligibility Computation Period and if he does not
complete at least 1,000 Hours of Service during such Eligibility Computation
Period, his Period of Service completed during such Eligibility Computation
Period; plus (iii) his Period of Service completed following the last day of the
Eligibility Computation Period in which the reclassification occurs.
          (b) In the event an Employee who is classified as a full-time Employee
is reclassified as a part-time Employee, his Years of Eligibility Service shall
include (i) his Period of Service determined as of the last day of the last
Eligibility Computation Period to end before the date of the reclassification;
plus (ii) if he completes at least 1,000 Hours of Service during the Eligibility
Computation Period in which the reclassification occurs, one Year of Eligibility
Service for such Eligibility Computation Period and if he does not complete at
least 1,000 Hours of Service during such Eligibility Computation Period, his
Period of Service completed during such Eligibility Computation Period; plus
(c) his Years of Eligibility Service completed following the last day of the
Eligibility Computation Period in which the reclassification occurs.

14



--------------------------------------------------------------------------------



 



          Section 3.5. Special Provisions Applicable to Employees in the
Uniformed Services.
          (a) In the case of an Employee who terminates employment to enter into
qualified military service and is re-employed pursuant to his re-employment
rights under chapter 38 of Title 38 of the United States Code: (i) the Employee
shall not be treated as having incurred a break in service by reason of the
qualified military service; and (ii) the period of qualified military service
shall be treated as a period of employment with for purposes of vesting and
benefit accrual.
          (b) In the case of an Employee who terminates employment with to enter
into qualified military service and who, after December 31, 2007, dies while
performing such qualified military service, for purposes of determining the
benefits due to the Employee’s Beneficiary, the Employee shall be regarded as
having resumed employment pursuant to his re-employment rights under chapter 38
of Title 38 of the United States Code on the day before his death and as having
terminated employment with the Employer on the date of his actual death.
          (c) In the case of an Employee who terminates employment to enter into
qualified military service and who, after December 31, 2007, suffers a
Disability while performing such qualified military service, for purposes of
determining the benefits due to the Employee or the Employee’s Beneficiary, the
Employee shall be regarded as having resumed employment pursuant to his
re-employment rights under chapter 38 of Title 38 of the United States Code on
the day before his Disability arises and as having terminated employment with
the Employer on the date of his actual Disability.
          (d) This section 3.5 shall be interpreted, administered and enforced
in accordance with sections 401(a)(37) and 414(u) of the Code and regulations
thereunder.

15



--------------------------------------------------------------------------------



 



Article IV
Contributions by Members Not Permitted
          Section 4.1. Contributions by Members Not Permitted.
          Members shall not be required, nor shall they be permitted, to make
contributions to the Plan.

16



--------------------------------------------------------------------------------



 



Article V
Contributions by the Employer
          Section 5.1. In General.
          Subject to the limitations of Article VIII, for each Plan Year, the
Participating Employers shall contribute to the Plan the amount, if any,
determined by the Board of Directors of Hudson City Savings Bank, but in no
event less than the amount described in section 5.2(a). The amount contributed
for any Plan Year shall be treated as a Loan Repayment Contribution, a
Discretionary Contribution, or a combination thereof, in accordance with the
provisions of this Article V.
          Section 5.2. Loan Repayment Contributions.
          For each Plan Year, a portion of the Participating Employers’
contributions, if any, to the Plan equal to the sum of:
     (a) the minimum amount required to be added to the Loan Repayment Account
in order to provide adequate funds for the payment of the principal and interest
then required to be repaid under the terms of any outstanding Share Acquisition
Loan obtained by the Trustee; plus
     (b) the additional amount, if any, designated by the Committee to be
applied to the prepayment of principal or interest under the terms of any
outstanding Share Acquisition Loan obtained by the Trustee;
shall be treated as a Loan Repayment Contribution for such Plan Year. A Loan
Repayment Contribution for a Plan Year shall be allocated to the Loan Repayment
Account and shall be applied by the Trustee, in the manner directed by the
Committee, to the payment of accrued interest and to the reduction of the
principal balance of any Share Acquisition Loan obtained by the Trustee that is
outstanding on the date on which the Loan Repayment Contribution is made. To the
extent that a Loan Repayment Contribution for a Plan Year results in a release
of Financed Shares in accordance with section 6.4, such Shares shall be
allocated among the Accounts of Eligible Members for such Plan Year in
accordance with section 7.2.
          Section 5.3. Discretionary Contributions.
          In the event that the amount of the Participating Employers’
contributions to the Plan for a Plan Year exceeds the amount of the Loan
Repayment Contributions for such Plan Year, such excess shall be treated as a
Discretionary Contribution and shall be allocated among the Accounts of the
Eligible Members for such Plan Year in accordance with section 7.3.

17



--------------------------------------------------------------------------------



 



          Section 5.4. Retroactive Contributions.
          A Participating Employer shall make a Retroactive Contribution in
respect of any individual previously employed by it who is re-employed by any
Affiliated Employer after December 12, 1994 following the completion of a period
of Qualified Military Service. Such Retroactive Contribution shall be made in
the following manner for each Plan Year that includes any part of the period of
Qualified Military Service:
     (a) An allocation percentage shall be computed by dividing (i) the sum of
the Fair Market Value of all Financed Shares allocated to Eligible Members for
such Plan Year plus the dollar amount of all Discretionary Contributions made in
cash for such Plan Year plus the Fair Market Value of all Discretionary
Contributions made in Shares for such Plan Year, divided by (ii) the aggregate
amount of Allocation Compensation used in the allocation for such Plan Year.
Fair Market Value for such purposes shall be determined as of the last day of
the Plan Year.
     (b) A notional allocation shall be determined by multiplying (A) the
percentage determined under section 5.4(a) by (B) the Allocation Compensation
which the individual would have had for such Plan Year if he had remained in the
service of his Participating Employer in the same capacity and earning
Allocation Compensation and Total Compensation at the annual rates in effect
immediately prior to the commencement of the Qualified Military Leave (or, if
such rates are not reasonably certain, at an annual rate equal to the actual
Allocation Compensation and Total Compensation, respectively, paid to him for
the 12-month period immediately preceding the Qualified Military Service).
     (c) An actual Retroactive Contribution for the Plan Year shall be
determined by computing the excess of (A) the notional allocation determined
under section 5.4(b) over (B) the sum of the dollar amount of any Discretionary
Contribution in cash, the Fair Market Value of any Discretionary Contribution in
Shares and the Fair Market Value of any Financed Shares actually allocated to
such individual for such Plan Year.
          Section 5.5. Time and Manner of Payment.
          (a) Payment of contributions made pursuant to this Article V shall be
made: (i) in cash, in the case of a Loan Repayment Contribution; and (ii) in
cash, in Shares or in a combination of cash and Shares, in the case of a
Discretionary Contribution or a Retroactive Contribution.
          (b) Contributions made pursuant to this Article V for a Plan Year
shall be paid to the Trust Fund on or before the due date (including any
extensions thereof) of the Employer’s federal income tax return for its taxable
year during which such Plan Year ends. All such contributions shall be allocated
to the Accounts of the Eligible Members in the case of a Discretionary
Contribution, to the Account of the Member for whom it is made in the case of a
Retroactive Contribution, and to the Loan Repayment Account in the case of a
Loan Repayment Contribution, as soon as is practicable following the payment
thereof to the Trust Fund.

18



--------------------------------------------------------------------------------



 



Article VI
Share Acquisition Loans
          Section 6.1. In General.
          The Committee may, with the prior approval of the Board of Directors
of Hudson City Savings Bank, direct the Trustee to obtain a Share Acquisition
Loan on behalf of the Plan, the proceeds of which shall be applied on the
earliest practicable date:
     (a) to purchase Shares; or
     (b) to make payments of principal or interest, or a combination of
principal and interest, with respect to such Share Acquisition Loan; or
     (c) to make payments of principal and interest, or a combination of
principal and interest, with respect to a previously obtained Share Acquisition
Loan that is then outstanding.
Any such Share Acquisition Loan shall be obtained on such terms and conditions
as the Committee may approve; provided, however, that such terms and conditions
shall provide for the payment of interest at no more than a reasonable rate and
shall permit such Share Acquisition Loan to satisfy the requirements of section
4975(d)(3) of the Code and section 408(b)(3) of ERISA.
          Section 6.2. Collateral; Liability for Repayment.
          (a) The Committee may direct the Trustee to pledge, at the time a
Share Acquisition Loan is obtained, the following assets of the Plan as
collateral for such Share Acquisition Loan:
     (i) any Shares purchased with the proceeds of such Share Acquisition Loan
and any earnings attributable thereto;
     (ii) any Financed Shares then pledged as collateral for a prior Share
Acquisition Loan which is repaid with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto; and
     (iii) pending the application thereof to purchase Shares or repay a prior
Share Acquisition Loan, the proceeds of such Share Acquisition Loan and any
earnings attributable thereto.
Except as specifically provided in this section 6.2(a), no assets of the Plan
shall be pledged as collateral for the repayment of any Share Acquisition Loan.
          (b) No person entitled to payment under a Share Acquisition Loan shall
have any right to the assets of the Plan except for:

19



--------------------------------------------------------------------------------



 



     (i) Financed Shares that have been pledged as collateral for such Share
Acquisition Loan pursuant to section 6.2(a);
     (ii) Loan Repayment Contributions made pursuant to section 5.2; and
     (iii) earnings attributable to Financed Shares described in section
6.2(b)(i) and to Loan Repayment Contributions described in section 6.2(b)(ii).
Except in the event of a default or a refinancing pursuant to which an existing
Share Acquisition Loan is repaid or as provided in section 14.3, the aggregate
amount of all payments of principal and interest made by the Trustee with
respect to all Share Acquisition Loans obtained on behalf of the Plan shall at
no time exceed the aggregate amount of all Loan Repayment Contributions
theretofore made plus the aggregate amount of all earnings (other than dividends
paid in the form of Shares) attributable to Financed Shares and to such Loan
Repayment Contributions.
          (c) Any Share Acquisition Loan shall be without recourse against the
Plan and Trust.
          Section 6.3. Loan Repayment Account.
          In the event that one or more Share Acquisition Loans shall be
obtained, a Loan Repayment Account shall be established under the Plan. The Loan
Repayment Account shall be credited with all Shares acquired with the proceeds
of a Share Acquisition Loan, all Loan Repayment Contributions and all earnings
(including dividends paid in the form of Shares) or appreciation attributable to
such Shares and Loan Repayment Contributions. The Loan Repayment Account shall
be charged with all payments of principal and interest made by the Trustee with
respect to any Share Acquisition Loan, all Shares released in accordance with
section 6.4 and all losses, depreciation or expenses attributable to Shares or
to other property credited thereto. The Financed Shares, as well as any earnings
thereon, shall be allocated to such Loan Repayment Account and shall be
accounted for separately from all other amounts or property contributed under
the Plan.
          Section 6.4. Release of Financed Shares.
          As of the last day of each Plan Year during which a Share Acquisition
Loan is outstanding, a portion of the Financed Shares purchased with the
proceeds of such Share Acquisition Loan and allocated to the Loan Repayment
Account shall be released. The number of Financed Shares released in any such
Plan Year shall be equal to the amount determined according to one of the
following methods:
     (a) by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
and interest payments (other than payments made upon the refinancing of a Share
Acquisition Loan as contemplated by section 6.1(c)) made with respect to such

20



--------------------------------------------------------------------------------



 



          Share Acquisition Loan during such Plan Year, and the denominator of
which is the aggregate amount of all principal and interest remaining to be paid
with respect to such Share Acquisition Loan as of the first day of such Plan
Year; or
     (b) by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
payments (other than payments made upon the refinancing of a Share Acquisition
Loan as contemplated by section 6.1(c)) made with respect to such Share
Acquisition Loan during such Plan Year, and the denominator of which is the
aggregate amount of all of principal remaining to be paid with respect to such
Share Acquisition Loan as of the first day of such Plan Year; provided, however,
that the method described in this section 6.4(b) may be used only if the Share
Acquisition Loan does not extend for a period in excess of 10 years after the
date of origination and only to the extent that principal payments on such Share
Acquisition Loan are made at least as rapidly as under a loan of like principal
amount with a like interest rate and term requiring level amortization of
principal and interest.
The method to be used shall be specified in the documents governing the Share
Acquisition Loan or, if not specified therein, prescribed by the Committee, in
its discretion. In the event that property other than, or in addition to,
Financed Shares shall be held in the Loan Repayment Account and pledged as
collateral for a Share Acquisition Loan, then the property to be released
pursuant to this section 6.4 shall be property having a Fair Market Value
determined by applying the method to be used to the Fair Market Value of all
property pledged as collateral for such Share Acquisition Loan; provided,
however, that no property other than Financed Shares shall be released pursuant
to this section 6.4 unless all Financed Shares have previously been released.
          Section 6.5. Restrictions on Financed Shares.
          Except to the extent required under any applicable law, rule or
regulation, no Shares purchased with the proceeds of a Share Acquisition Loan
shall be subject to a put, call or other option, or to any buy-sell or similar
arrangement, while held by the Trustee or when distributed from the Plan. The
provisions of this section 6.5 shall continue to apply in the event that this
Plan shall cease to be an employee stock ownership plan, within the meaning of
section 4975(e)(7) of the Code.

21



--------------------------------------------------------------------------------



 



Article VII
Allocation of Contributions
          Section 7.1. Allocation Among Eligible Members.
          Subject to the limitations of Article VIII, Discretionary
Contributions for a Plan Year made in accordance with section 5.3 and Financed
Shares and other property that are released from the Loan Repayment Account for
a Plan Year in accordance with section 6.4 shall be allocated among the Eligible
Members for such Plan Year, in the manner provided in this Article VII.
          Section 7.2. Allocation of Released Shares or Other Property.
          Subject to the limitations of Article VIII, in the event that Financed
Shares or other property are released from the Loan Repayment Account for a Plan
Year in accordance with section 6.4, such released Shares or other property
shall be allocated among the Accounts of the Eligible Members in the proportion
that each such Eligible Member’s Allocation Compensation (for the portion of the
Plan Year during which he was a Member) for the Plan Year in which such release
occurs bears to the aggregate of such Allocation Compensation of all Eligible
Members (during the portion of the Plan Year during which they were Members) for
the Plan Year. Such allocation shall be made as of the last day of the Plan Year
in which such release occurs.
          Section 7.3. Allocation of Discretionary Contributions.
          Subject to the limitations of Article VIII, in the event that
Participating Employers make Discretionary Contributions for a Plan Year, such
Discretionary Contribution shall be allocated among the Accounts of the Eligible
Members for such Plan Year in the proportion that each such Eligible Member’s
Allocation Compensation (for the portion of such year during which he was a
Member) for the Plan Year in which the Discretionary Contribution is made bears
to the aggregate of such Allocation Compensation of all Eligible Members (during
the portion of the Plan Year during which they were Members) for such Plan Year
in which the Discretionary Contribution is made. Such allocation shall be made
as of the last day of the Plan Year in which such Discretionary Contribution is
made.

22



--------------------------------------------------------------------------------



 



Article VIII
Limitations on Allocations
          Section 8.1. Optional Limitations on Allocations.
          If, for any Plan Year, the application of sections 7.2 and 7.3 would
result in more than one-third of the number of Shares or of the amount of money
or property to be allocated thereunder being allocated to the Accounts of
Eligible Members for such Plan Year who are also Highly Compensated Employees
for such Plan Year, then the Committee may, but shall not be required to, direct
that this section 8.1 shall apply in lieu of sections 7.2 and 7.3. If the
Committee gives such a direction, then the Committee shall impose a maximum
dollar limitation on the amount of Allocation Compensation that may be taken
into account for each Eligible Member. The dollar limitation which shall be
imposed shall be the limitation which produces the result that the aggregate
Allocation Compensation taken into account for Eligible Member who are Highly
Compensated Employees, constitutes exactly one-third of the aggregate Allocation
Compensation taken into account for all Eligible Members.
          Section 8.2. General Limitations on Contributions.
          (a) No amount shall be allocated to a Member’s Account under this Plan
for any Limitation Year to the extent that such an allocation would result in an
Annual Addition of an amount greater than the lesser of:
     (i) For Limitation Years beginning before January 1, 2002, (A) $30,000 (or
such other amount as is permissible under section 415(c)(1)(A) of the Code) or
(B) 25% of the Member’s Total Compensation for such Limitation Year; and
     (ii) For Limitation Years beginning after December 31, 2001, (A) $40,000
(or such other amount as is permissible under section 415(c)(1)(A) of the Code),
or (B) 100% of the Member’s Total Compensation for such Limitation Year. For
purposes of subsection (ii)(B), any contribution for medical benefits after
separation from service (within the meaning of section 401(h) or section
419A(f)(2) of the Code) which is otherwise treated as an Annual Addition shall
not be considered part of a Member’s Total Compensation.
          (b) In the case of a Member who may be entitled to benefits under any
qualified defined benefit plan (whether or not terminated) now in effect or ever
maintained by the Employer, such Member’s Annual Additions under this Plan
shall, in addition to the limitations provided under section 8.2(a), be further
limited so that the sum of the Member’s Defined Contribution Plan Fraction plus
his Defined Benefit Plan Fraction does not exceed 1.0 for any Limitation Year
beginning prior to January 1, 2000; provided, however, that this

23



--------------------------------------------------------------------------------



 



limitation shall only apply if and to the extent that the benefits under the
Employer’s qualified defined benefit plan or any other qualified defined
contribution plan of the Employer are not limited so that such sum is not
exceeded.
          (c) For purposes of this section 8.2, the following special
definitions shall apply:
     (i) Annual Addition means the sum of the following amounts allocated on
behalf of a Member for a Limitation Year:
     (A) all contributions by the Employer (including contributions made under a
salary reduction agreement pursuant to sections 401(k), 408(k) or 403(b) of the
Code) under any qualified defined contribution plan (other than this Plan)
maintained by the Employer, as well as the Member’s allocable share, if any, of
any forfeitures under such plans; plus
     (B) (I) for Limitation Years that begin prior to January 1, 1987, the
lesser of (1) one-half of all nondeductible voluntary contributions under any
other qualified defined contribution plan (whether or not terminated) maintained
by the Employer, or (2) the amount of the nondeductible voluntary contributions
under qualified defined contribution plan (whether or not terminated) maintained
by the Employer in excess of 6% of such Member’s Total Compensation; and
(II) for Limitation Years that begin after December 31, 1986, the sum of all of
the nondeductible voluntary contributions under any other qualified defined
contribution plan (whether or not terminated) maintained by the Employer;
     (C) all Discretionary Contributions under this Plan;
     (D) except as hereinafter provided in this section 8.2(c)(i), a portion of
the Employer’s Loan Repayment Contributions to the Plan for such Limitation Year
which bears the same proportion to the total amount of the Employer’s Loan
Repayment Contributions for the Limitation Year that the number of Shares (or
the Fair Market Value of property other than Shares) allocated to the Member’s
Account pursuant to section 7.2 or 8.1, whichever is applicable, bears to the
aggregate number of Shares (or Fair Market Value of property other than Shares)
so allocated to all Members for such Limitation Year; plus
     (E) amounts allocated after March 31, 1984 to an individual medical account
(within the meaning of section 415(1) of the Code) which is part of a pension or
annuity plan maintained by the Employer and amounts derived from contributions
paid or accrued after, and in a taxable year ending after, December 31, 1985
which are attributable to post- retirement medical benefits and allocated to a
separate account of a key

24



--------------------------------------------------------------------------------



 



employee (within the meaning of section 419A(d)(3) of the Code) under a welfare
benefit fund (within the meaning of section 419(e) of the Code).
Notwithstanding section 8.2(c)(i)(D), if, for any Limitation Year, the aggregate
amount of Discretionary Contributions allocated to the Accounts of the
individuals who are Highly Compensated Employees for such Limitation Year, when
added to such Highly Compensated Employees’ allocable share of any Loan
Repayment Contributions for such Limitation Year, does not exceed one-third of
the total of all Discretionary Contributions and Loan Repayment Contributions
for such Limitation Year, then that portion, if any, of the Loan Repayment
Contributions for such Limitation Year that is applied to the payment of
interest on a Share Acquisition Loan shall not be included as an Annual
Addition. In no event shall any Financed Shares, any dividends or other earnings
thereon, any proceeds of the sale thereof or any portion of the value of the
foregoing be included as an Annual Addition.
     (ii) Employer means Hudson City Savings Bank, and all members of a
controlled group of corporations, as defined in section 414(b) of the Code, as
modified by section 415(h) of the Code, all commonly controlled trades or
businesses, as defined in section 414(c) of the Code, as modified by section
415(h) of the Code, all affiliated service groups, as defined in section 414(m)
of the Code, of which Hudson City Savings Bank is a member, as well as any
leasing organization, as defined in section 18.8, that employs any person who is
considered an employee under section 18.8 and any other entity that is required
to be aggregated with the Employer pursuant to regulations under section 414(o)
of the Code.
     (iii) Defined Benefit Plan Fraction means, for any individual for any
Limitation Year, a fraction, the numerator of which is the Projected Annual
Benefit (determined as of the end of such Limitation Year) of the Member under
any qualified defined benefit plans (whether or not terminated) maintained by
the Employer for the current and all prior Limitation Years, and the denominator
of which is as follows: (A) for Limitation Years ending prior to January 1,
1983, the lesser of (I) the dollar limitation in effect under section 415(b)(1)
(A) of the Code for such Limitation Year, or (II) the amount which may be taken
into account under section 415(b)(1)(B) of the Code with respect to such Member
for such Limitation Year; and (B) in all other cases, the lesser of (I) (except
as provided in section 16.8(b) for a Top Heavy Plan Year) the product of 1.25
multiplied by the dollar limitation in effect under section 415(b)(1)(A) of the
Code for such Limitation Year, or (II) the product of 1.4 multiplied by the
amount which may be taken into account under section 415(b)(1)(B) of the Code
with respect to such Member for such Limitation Year.
     (iv) Defined Contribution Plan Fraction means, for any individual for any
Limitation Year, a fraction (A) the numerator of which is the sum of such
individual’s Annual Additions (determined as of the end of such Limitation Year)

25



--------------------------------------------------------------------------------



 



under this Plan and any other qualified defined contribution plans (whether or
not terminated) maintained by the Employer for the current and all prior
Limitation Years, and (B) the denominator of which is as follows: (I) for
Limitation Years ending prior to January 1, 1983, the sum of the lesser of the
following amounts for such Limitation Year and for each prior Limitation Year
during which such individual was employed by the Employer: (1) the Maximum
Permissible Amount for such Limitation Year (without regard to section 415(c)(6)
of the Code), or (2) the amount which may be taken into account under section
415(c)(1)(B) of the Code with respect to such individual for such Limitation
Year; and (II) in all other cases, the sum of the lesser of the following
amounts for such Limitation Year and for each prior Limitation Year during which
such individual was employed by the Employer: (1) (except as provided in section
17.8(b) for a Top Heavy Plan Year) the product of 1.25 multiplied by the Maximum
Permissible Amount for such Limitation Year (determined without regard to
section 415(c)(6) of the Code), or (2) the product of 1.4 multiplied by the
amount which may be taken into account under section 415(c)(1)(B) of the Code
(or section 415(c)(7) of the Code, if applicable) with respect to such
individual for such Limitation Year; provided, however, that the Plan
Administrator may, at his election, adopt the transition rule set forth in
section 415(e)(6) of the Code in making the computation set forth in this
section 8.2(c)(iv). If the sum of an individual’s Defined Benefit Plan Fraction
and Defined Contribution Plan Fraction exceeded 1.0 as of September 30, 1983,
then such individual’s Defined Contribution Plan Fraction shall be determined
under regulations to be prescribed by the Secretary of the Treasury so that the
sum of the fractions does not exceed 1.0.
     (v) Limitation Year means the Plan Year.
     (vi) Maximum Permissible Amount means (A) $25,000 (or such higher amount as
may be permitted under section 415(d) of the Code because of cost of living
increases) for Limitation Years beginning prior to January 1, 1983, and (B) the
greater of (I) $30,000, or (II) 25% of the dollar limitation in effect under
section 415(b)(1)(A) of the Code for Limitation Years beginning on or after
January 1, 1983 and prior to January 1, 1994, and (C) the lesser of (I) $30,000
(or such higher amount as may be permitted under section 415(d) of the Code
because of cost of living increases) or (II) the percentage limitation in effect
under section 415(c)(1)(B) of the Code for Limitation Years beginning on or
after January 1, 1995.
     (vii) Projected Annual Benefit means an individual’s annual retirement
benefit (adjusted to the actuarial equivalent of a straight life annuity if
expressed in a form other than a straight life or qualified joint and survivor
annuity) under any qualified defined benefit plan maintained by the Employer,
whether or not terminated, assuming that the individual will continue employment
until the later of such individual’s current age or normal retirement age under
such plan, and that the individual’s Total Compensation for the Limitation Year
and all other

26



--------------------------------------------------------------------------------



 



relevant factors used to determine benefits under such plan will remain constant
for all future Limitation Years.
     (d) When an individual’s Annual Addition to this Plan must be reduced to
satisfy the limitations of section 8.2(a) or (b), such reduction shall be
applied to Discretionary Contributions and to Shares allocated as a result of a
Loan Repayment Contribution which are included as an Annual Addition in such
order as shall result in the smallest reduction in the number of Shares
allocable to the Member’s Account. The amount by which any Member’s Annual
Addition to this Plan is reduced shall be allocated in accordance with Articles
V and VII as a contribution by the Participating Employers in the next
succeeding Limitation Year.
     (e) Prior to determining an individual’s actual Total Compensation for a
Limitation Year, the Participating Employer may determine the limitations under
this section 8.2 for an individual on the basis of a reasonable estimation of
the individual’s Total Compensation for the Limitation Year that is uniformly
determined for all individuals who are similarly situated. As soon as it is
administratively feasible after the end of the Limitation Year, the limitations
of this section 8.2 shall be determined on the basis of the individual’s actual
Total Compensation for the Limitation Year.

27



--------------------------------------------------------------------------------



 



Article IX
Vesting
          Section 9.1. Vesting.
          Subject to the provisions of sections 9.2 and 14.1(a), the balance
credited to each Member’s Account shall become vested in accordance with the
following schedule:
          (a) Except as provided in section 9.1(a):

                Years of       Vesting Service   Vested Percentage  
less than 1 year
    0 %
1 year but less than 2 years
    20 %
2 years but less than 3 years
    40 %
3 years but less than 4 years
    60 %
4 years but less than 5 years
    80 %
5 or more years
    100 %

          (b) With respect to account balances attributable to contributions
made for Plan Years after the Plan Year in which any Share Acquisition Loan
outstanding on September 26, 2005 is repaid in full or, if earlier, was
scheduled to be repaid in full under its terms as in effect on September 26,
2005:

                Years of       Vesting Service   Vested Percentage  
Less than 3
    0 %
3 or more
    100 %

          Section 9.2. Vesting on Death, Disability, Retirement or Change in
Control.
          Any previously unvested portion of the remainder of the balance
credited to the Account of a Member or of a person who is a Former Member solely
because he is excluded from membership under section 2.1(b) shall become fully
vested in him immediately upon attainment of age 65, or, if earlier, upon the
termination of his employment with all Affiliated

28



--------------------------------------------------------------------------------



 



Employers by reason of death, Disability, Retirement or upon the occurrence of a
Change in Control.
          Section 9.3. Forfeitures on Termination of Employment.
          Upon the termination of employment of a Member or Former Member for
any reason other than death, Disability or Retirement, that portion of the
balance credited to his Account which is not vested at the date of such
termination shall be forfeited as of the last Valuation Date for the Plan Year
in which such termination of employment occurs. The proceeds of such
forfeitures, less amounts, if any, required to be credited because of
re-employment pursuant to section 9.4, shall be treated as Forfeitures and shall
be disposed of as provided in section 9.5.
          Section 9.4. Amounts Credited Upon Re-employment.
          If an Employee forfeited any amount of the balance credited to his
Account upon his termination of employment, and is re-employed by any Affiliated
Employer prior to the occurrence of a Period of Severance of five years, then:
     (i) an amount equal to the Fair Market Value of the Shares forfeited,
determined as of the date of forfeiture; and
     (ii) the amount credited to his General Investment Account that was
forfeited, determined as of the date of forfeiture; shall be credited back to
his Account from the proceeds of Forfeitures which are redeemed pursuant to
section 9.3 during the Plan Year in which he is re-employed, unless such
proceeds are insufficient, in which case his Participating Employer shall make
an additional contribution in the amount of such deficiency.
          Section 9.5. Allocation of Forfeitures.
          Any Forfeitures that occur during a Plan Year shall be used to reduce
the contributions required of the Employer under the Plan and shall be treated
as Loan Repayment Contributions and Discretionary Contributions in the
proportions designated by the Committee in accordance with Article V.

29



--------------------------------------------------------------------------------



 



Article X
the Trust Fund
          Section 10.1. The Trust Fund.
          The Trust Fund shall be held and invested under the Trust Agreement
with the Trustee. The provisions of the Trust Agreement shall vest such powers
in the Trustee as to investment, control and disbursement of the Trust Fund, and
such other provisions not inconsistent with the Plan, including provision for
the appointment of one or more investment managers within the meaning of section
3(38) of ERISA to manage and control (including acquiring and disposing of) all
or any of the assets of the Trust Fund, as the Board may from time to time
authorize. Except as required by ERISA, no bond or other security shall be
required of any Trustee at any time in office.
          Section 10.2. Investments.
          Except to the extent provided to the contrary in section 10.3, the
Trust Fund shall be invested in:
     (i) Shares;
     (ii) such Investment Funds as may be established from time to time by the
Committee; and
     (iii) such other investments as may be permitted under the Trust Agreement;
in such proportions as shall be determined by the Committee or, if so provided
under the Trust Agreement, as directed by one or more investment managers or by
the Trustee, in its discretion; provided, however, that the investments of the
Trust Fund shall consist primarily of Shares. Notwithstanding the immediately
preceding sentence, the Trustee may temporarily invest the Trust Fund in
short-term obligations of, or guaranteed by, the United States Government or an
agency thereof, or may retain uninvested, or sell investments to provide,
amounts of cash required for purposes of the Plan.
          Section 10.3. Distributions For Diversification of Investments.
     (a) Notwithstanding section 10.2, each Qualified Member may:
     (i) during the first 90 days of each of the first five Plan Years to begin
after the Plan Year in which he first becomes a Qualified Member, elect that
such percentage of the balance credited to his Account as he may specify, but in
no event more than 25% of the balance credited to his Account, be either
distributed to him pursuant to this section 10.3(a)(i) or transferred to the
Profit Incentive

30



--------------------------------------------------------------------------------



 



Bonus Plan of Hudson City Savings Bank to the extent permitted by such plan, no
later than 90 days after the last day that such election may be made; and
     (ii) during the first 90 days of the sixth Plan Year to begin after the
Plan Year in which he first becomes a Qualified Member or of any Plan Year
thereafter, elect that such percentage of the balance credited to his Account as
he may specify, but in no event more than 50% of the balance credited to his
Account, be either distributed to him pursuant to this section 10.3(a)(ii) or
transferred to the Profit Incentive Bonus Plan of Hudson City Savings Bank to
the extent permitted by such plan, no later than 90 days after the last day that
such election may be made.
For purposes of an election under this section 10.3, the balance credited to a
Member’s Account shall be the balance credited to his Account determined as of
the last Valuation Date to occur in the Plan Year immediately preceding the Plan
Year in which such election is made and the 25% and 50% limitations shall apply
to such balance after the balance has been reduced by the amount of all amounts
distributed or transferred to the Profit Incentive Bonus Plan of Hudson City
Savings Bank under this section 10.3.
     (b) An election made under section 10.3(a) shall be made in writing, in the
form and manner prescribed by the Plan Administrator, and shall be filed with
the Plan Administrator during the election period specified in section 10.3(a).
As soon as is practicable, and in no case later than 90 days following the end
of the election period during which such election is made, the Plan
Administrator shall take such actions as are necessary to cause the specified
percentage of the balance credited to the Account of the Qualified Member making
the election to be distributed to such Qualified Member.
     (c) An election made under section 10.3(a) may be changed or revoked at any
time during the election period described in section 10.3(a) during which it is
initially made. In no event, however, shall any election under this section 10.3
result in more than 25% of the balance credited to the Member’s Account being
distributed to the Member or transferred to the Profit Incentive Bonus Plan of
Hudson City Savings Bank, if such election is made during a Plan Year to which
section 10.3(a)(i) applies, or result in more than 50% of the balance
distributed to the Member or transferred to the Profit Incentive Bonus Plan of
Hudson City Savings Bank, if such election is made during the Plan Year to which
section 10.3(a)(ii) applies or thereafter.
          Section 10.4. Use of Commingled Trust Funds.
          Subject to the provisions of the Trust Agreement, amounts held in the
Trust Fund may be invested in:
     (a) any commingled or group trust fund described in section 401(a) of the
Code and exempt under section 501(a) of the Code; or

31



--------------------------------------------------------------------------------



 



     (b) any common trust fund exempt under section 584 of the Code maintained
exclusively for the collective investment of the assets of trusts that are
exempt under section 501(a) of the Code;
provided that the trustee of such commingled, group or common trust fund is a
bank or trust company.
          Section 10.5. Management And Control of Assets.
          All assets of the Plan shall be held by the Trustee in trust for the
exclusive benefit of Members, Former Members and their Beneficiaries. No part of
the corpus or income of the Trust Fund shall be used for, or diverted to,
purposes other than for the exclusive benefit of Members, Former Members and
their Beneficiaries, and for defraying reasonable administrative expenses of the
Plan and Trust Fund. No person shall have any interest in or right to any part
of the earnings of the Trust Fund, or any rights in, to or under the Trust Fund
or any part of its assets, except to the extent expressly provided in the Plan.

32



--------------------------------------------------------------------------------



 



Article XI
Valuation of Interests in the Trust Fund
          Section 11.1. Establishment of Investment Accounts.
          The Plan Administrator shall establish, or cause to be established,
for each person for whom an Account is maintained a Share Investment Account and
a General Investment Account. Such Share Investment Accounts and General
Investment Accounts shall be maintained in accordance with this Article XI.
          Section 11.2. Share Investment Accounts.
          The Share Investment Account established for a person in accordance
with section 11.1 shall be credited with: (a) all Shares allocated to such
person’s Account; (b) all Shares purchased with amounts of money or property
allocated to such person’s Account; (c) all dividends paid in the form of Shares
with respect to Shares credited to his Account; and (d) all Shares purchased
with amounts credited to such person’s General Investment Account. Such Share
Investment Account shall be charged with all Shares that are sold or exchanged
to acquire other investments or to provide cash and with all Shares that are
distributed in kind.
          Section 11.3. General Investment Accounts.
          The General Investment Account that is established for a person in
accordance with section 11.1 shall be credited with: (a) all amounts, other than
Shares, allocated to such person’s Account; (b) all dividends paid in a form
other than Shares with respect to Shares credited to such person’s Share
Investment Account; (c) the proceeds of any sale of Shares credited to such
person’s Share Investment Account; and (d) any earnings attributable to amounts
credited to such person’s General Investment Account. Such General Investment
Account shall be charged with all amounts credited thereto that are applied to
the purchase of Shares, any losses or depreciation attributable to amounts
credited thereto, any expenses allocable thereto and any distributions of
amounts credited thereto.
          Section 11.4. Valuation of Investment Accounts.
     (a) The Plan Administrator shall determine, or cause to be determined, the
aggregate value of each person’s Share Investment Account as of each Valuation
Date by multiplying the number of Shares credited to such Share Investment
Account on such Valuation Date by the Fair Market Value of a Share on such
Valuation Date.
     (b) As of each Valuation Date, the Accounts of each Member shall be
separately adjusted to reflect their proportionate share of any appreciation or
depreciation in the fair market value of the Investment Funds, any income earned
by the Investment Funds and any expenses incurred by the Investment Funds, as

33



--------------------------------------------------------------------------------



 



well as any contributions, withdrawals or distributions and investment transfers
not posted as of the last Valuation Date.
          Section 11.5. Annual Statements.
          There shall be furnished, by mail or otherwise, at least once in each
Plan Year to each person who would then be entitled to receive all or part of
the balance credited to any Account if the Plan were then terminated, a
statement of his interest in the Plan as of such date as shall be selected by
the Plan Administrator, which statement shall be deemed to have been accepted as
correct and be binding on such person unless the Plan Administrator receives
written notice to the contrary within 30 days after the statement is mailed or
furnished to such person.

34



--------------------------------------------------------------------------------



 



Article XII
Shares
          Section 12.1. Specific Allocation of Shares.
          All Shares purchased under the Plan shall be specifically allocated to
the Share Investment Accounts of Members, Former Members and their Beneficiaries
in accordance with section 11.2, with the exception of Financed Shares, which
shall be allocated to the Loan Repayment Account.
          Section 12.2. Dividends.
     (a) Dividends paid with respect to Shares held under the Plan shall be
credited to the Loan Repayment Account, if paid with respect to Financed Shares.
Such dividends shall be: (i) applied to the payment of principal and accrued
interest with respect to any Share Acquisition Loan or allocated to the Accounts
of Members, if paid in cash; or (ii) held in the Loan Repayment Account as
Financed Shares for release in accordance with section 6.4, if paid in the form
of Shares.
     (b) Dividends paid with respect to Shares allocated to a person’s Share
Investment Account shall be credited to such person’s Share Investment Account.
Cash dividends credited to a person’s General Investment Account shall be, at
the direction of the Committee, either: (i) held in such General Investment
Account and invested in accordance with sections 10.2 and 11.3; (ii) distributed
immediately to such person; (iii) distributed to such person within 90 days of
the close of the Plan Year in which such) in the case of cash dividends paid
after December 31, 2001 to the extent permitted by the Committee, at the
election of Participants and Beneficiaries, either paid in accordance with
(ii) or (iii) above or paid to the Plan and reinvested in additional Stock.
dividends were paid; or (iv) used to make payments of principal or interest on a
Share Acquisition Loan; provided, however, that the Fair Market Value of
Financed Shares released from the Loan Repayment Account as a result of such
payment equals or exceeds the amount of the dividend.
          Section 12.3. Voting Rights.
     (a) Each person shall direct the manner in which all voting rights
appurtenant to Shares allocated to his Share Investment Account will be
exercised, provided that such Shares were allocated to his Share Investment
Account as of the applicable record date. Such person shall, for such purpose,
be deemed a named fiduciary within the meaning of section 402(a)(2) of ERISA.
Such a direction shall be given by completing and filing with the inspector of
elections, the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to

35



--------------------------------------------------------------------------------



 



the date of the meeting of holders of Shares at which such voting rights will be
exercised, a written direction in the form and manner prescribed by the
Committee. The inspector of elections, the Trustee or such other person
designated by the Committee shall tabulate the directions given on a strictly
confidential basis, and shall provide the Committee with only the final results
of the tabulation. The final results of the tabulation shall be followed by the
Committee in directing the Trustee as to the manner in which such voting rights
shall be exercised. The Plan Administrator shall make a reasonable effort to
furnish, or cause to be furnished, to each person for whom a Share Investment
Account is maintained all annual reports, proxy materials and other information
known by the Plan Administrator to have been furnished by the issuer of the
Shares, or by any solicitor of proxies, to the holders of Shares.
     (b) To the extent that any person shall fail to give instructions with
respect to the exercise of voting rights appurtenant to Shares allocated to his
Share Investment Account:
     (i) the Trustee shall, with respect to each matter to be voted upon:
(A) cast a number of affirmative votes equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares for
which affirmative votes will be cast in accordance with written instructions
given as provided in section 12.3(a) and the denominator of which is the
aggregate number of affirmative and negative votes which will be cast in
accordance with written instructions given as aforesaid, and (B) cast a number
of negative votes equal to the excess (if any) of (I) the number of allocated
Shares for which no written instructions have been given over (II) the number of
affirmative votes being cast with respect to such allocated Shares pursuant to
section 12.3(b)(i)(A); or
     (ii) if the Trustee shall determine that it may not, consistent with its
fiduciary duties, vote the allocated Shares for which no written instructions
have been given in the manner described in section 12.3(b)(i), it shall vote
such Shares in such manner as it, in its discretion, may determine to be in the
best interests of the persons to whose Share Investment Accounts such Shares
have been allocated.
     (c) (i) The voting rights appurtenant to Financed Shares shall be exercised
as follows with respect to each matter as to which holders of Shares may vote:
     (A) a number of votes equal to the product of (I) the total number of votes
appurtenant to Financed Shares allocated to the Loan Repayment Account on the
applicable record date; multiplied by (II) a fraction, the numerator of which is
the total number of affirmative votes cast by Members, Former Members and the
Beneficiaries of deceased Former Members with respect to

36



--------------------------------------------------------------------------------



 



such matter pursuant to section 12.3(a) and the denominator of which is the
total number of affirmative and negative votes cast by Members, Former Members
and the Beneficiaries of deceased Former Participants, shall be cast in the
affirmative; and
     (B) a number of votes equal to the excess of (I) the total number of votes
appurtenant to Financed Shares allocated to the Loan Repayment Account on the
applicable record date, over (II) the number of affirmative votes cast pursuant
to section 12.3(c)(i)(A) shall be cast in the negative.
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(i) shall be applied separately with respect to each class
of Shares.
          Section 12.4. Tender Offers.
     (a) Each person shall direct whether Shares allocated to his Share
Investment Account will be delivered in response to any Tender Offer. Such
person shall, for such purpose, be deemed a “named fiduciary” within the meaning
of section 402(a)(2) of ERISA. Such a direction shall be given by completing and
filing with the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to the latest date for exercising a right to deliver Shares pursuant to such
Tender Offer, a written direction in the form and manner prescribed by the
Committee. The Trustee or other person designated by the Committee shall
tabulate the directions given on a strictly confidential basis, and shall
provide the Committee with only the final results of the tabulation. The final
results of the tabulation shall be followed by the Committee in directing the
number of Shares to be delivered. The Plan Administrator shall make a reasonable
effort to furnish, or cause to be furnished, to each person for whom a Share
Investment Account is maintained, all information known by the Plan
Administrator to have been furnished by the issuer or by or on behalf of any
person making such Tender Offer, to the holders of Shares in connection with
such Tender Offer.
     (b) To the extent that any person shall fail to give instructions with
respect to Shares allocated to his Share Investment Account:
     (i) the Trustee shall (A) tender or otherwise offer for purchase, exchange
or redemption a number of such Shares equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares
tendered or otherwise offered for purchase, exchange or redemption in accordance
with written instructions given as provided in section 12.4(a) and the
denominator of which is the aggregate number of allocated Shares for which
written instructions have been given as aforesaid, and (B) withhold a number of
Shares equal to the excess (if any) of (I) the number of allocated Shares for
which

37



--------------------------------------------------------------------------------



 



no written instructions have been given over (II) the number of Shares being
tendered or otherwise offered pursuant to section 12.4(b)(i)(A); or
     (ii) if the Trustee shall determine that it may not, consistent with its
fiduciary duties, exercise the tender or other rights appurtenant to allocated
Shares for which no written instructions have been given in the manner described
in section 12.4(b)(i), it shall tender, or otherwise offer, or withhold such
Shares in such manner as it, in its discretion, may determine to be in the best
interests of the persons to whose Share Investment Accounts such Shares have
been allocated.
     (c) In the case of any Tender Offer, any Financed Shares held in the Loan
Repayment Account shall be dealt with as follows:
     (i) on the last day for delivering Shares or otherwise responding to such
Tender Offer, a number of Financed Shares equal to the product of (A) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day of the effective period of such Tender Offer; multiplied by (B) a fraction,
the numerator of which is the total number of Shares delivered from the Share
Investment Accounts of Members, Former Members and the Beneficiaries of deceased
Former Participants in response to such Tender Offer pursuant to section
12.4(a), and the denominator of which is the total number of Shares allocated to
the Share Investment Accounts of Members, Former Members and Beneficiaries of
deceased Former Members immediately prior to the last day for delivering Shares
or otherwise responding to such Tender Offer, shall be delivered; and
     (ii) a number of Financed Shares equal to the excess of (A) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day for delivering Shares or otherwise responding to such Tender Offer; over
(B) the number of Financed Shares to be delivered pursuant to section
12.4(c)(i), shall be withheld from delivery.
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.4(c) shall be applied separately with respect to each class of
Shares.

38



--------------------------------------------------------------------------------



 



Article XIII
Payment of Benefits
          Section 13.1. In General.
          The balance credited to a Member’s or Former Member’s Account under
the Plan shall be paid only at the times, to the extent, in the manner and to
the persons provided in this Article XIII.
          Section 13.2. Designation of Beneficiaries.
     (a) Subject to section 13.2(b), any person entitled to a benefit under the
Plan may designate a Beneficiary to receive any amount to which he is entitled
that remains undistributed on the date of his death. Such person shall designate
his Beneficiary (and may change or revoke any such designation) in writing in
the form and manner prescribed by the Plan Administrator. Such designation, and
any change or revocation thereof, shall be effective only if received by the
Plan Administrator prior to such person’s death and shall become irrevocable
upon such person’s death.
     (b) A Member or Former Member who is married shall automatically be deemed
to have designated his spouse as his Beneficiary, unless, prior to the time such
designation would, under section 13.2(a), become irrevocable:
     (i) the Member or Former Member designates an additional or a different
Beneficiary in accordance with this section 13.2; and
     (ii) (A) the spouse of such Member or Former Member consents to such
designation in a writing that acknowledges the effect of such consent and is
witnessed by a Plan representative or a notary public; or (B) the spouse of such
Member or Former Member has previously consented to such designation by signing
a written waiver of any right to consent to any designation made by the Member
or Former Member, and such waiver acknowledged the effect of the waiver and was
witnessed by a Plan representative or a notary public; or (C) it is established
to the satisfaction of a Plan representative that the consent required under
section 13.2(b)(ii)(A) may not be obtained because such spouse cannot be located
or because of other circumstances permitted under regulations issued by the
Secretary of the Treasury.
     (c) In the event that a Beneficiary entitled to payments hereunder shall
die after the death of the person who designated him but prior to receiving
payment of his entire interest in the Account of the person who designated him,
then such Beneficiary’s interest in the Account of such person, or any unpaid
balance thereof, shall be paid as provided in section 13.3 to the Beneficiary
who has been designated by the deceased Beneficiary, or if there is none, to the

39



--------------------------------------------------------------------------------



 



executor or administrator of the estate of such deceased Beneficiary, or if no
such executor or administrator is appointed within such time as the Plan
Administrator, in his sole discretion, shall deem reasonable, to such one or
more of the spouse and descendants and blood relatives of such deceased
Beneficiary as the Plan Administrator may select. If a person entitled to a
benefit under the Plan and any of the Beneficiaries designated by him shall die
in such circumstances that there shall be substantial doubt as to which of them
shall have been the first to die, for all purposes of the Plan, the person who
made the Beneficiary designation shall be deemed to have survived such
Beneficiary.
     (d) If no Beneficiary survives the person entitled to the benefit under the
Plan or if no Beneficiary has been designated by such person, such benefit shall
be paid to the executor or administrator of the estate of such person, or if no
such executor or administrator is appointed within such time as the Plan
Administrator, in his sole discretion, shall deem reasonable, to such one or
more of the spouse and descendants and blood relatives of such deceased person
as the Plan Administrator may select.
     (e) For taxable years beginning after December 31, 2002, the determination
of whether a Beneficiary is a Designated Beneficiary and whether a Designated
Beneficiary is a surviving spouse shall be made not later than September 30th of
the calendar year following the calendar year in which the Member dies.
          Section 13.3. Distributions to Members.
     (a) Except as provided in section 13.5, the vested portion of the balance
credited to a Former Member’s Account shall be distributed to him in a single
distribution as of the last Valuation Date to occur in the Plan Year in which he
terminates employment with all Affiliated Employers or the Plan Year in which he
attains age 65, whichever is later; provided, however, that if the Former Member
elects, at such time and in such manner as the Plan Administrator may prescribe,
that distribution be made as of an earlier Valuation Date that coincides with or
follows his termination of employment with all Affiliated Employers,
distribution shall be made as of such earlier Valuation Date. The actual
distribution shall be made within sixty days after the applicable Valuation
Date.
     (b) In the event of the death of a Member or Former Member before the date
of actual distribution of the vested portion of the balance credited to his
Account, such vested portion shall be distributed to his Beneficiary in a single
distribution as of the first Valuation Date to occur following the latest of
(i) the date on which the Plan Administrator is notified of the Member’s or
Former Member’s death; and (ii) the date on which the Plan Administrator
determines the identity and location of the Member’s or Former Member’s
Beneficiary or Beneficiaries. The actual distribution shall be made within sixty
days after the applicable Valuation Date.

40



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary in section 13.3(a), in the
event that a Former Member has not attained age 65 as of the last Valuation Date
to occur in the Plan Year in which he terminates employment with all Affiliated
Employers and the entire vested portion of the balance credited to such Former
Member’s Account is not more than $5,000 (or such greater amount as may be
prescribed pursuant to section 417(e) of the Code) as of the last Valuation Date
to occur in the Plan Year in which he terminates employment with all Affiliated
Employers, then such vested portion shall be distributed to him in a single
distribution within sixty days after the applicable Valuation Date.
          Section 13.4. Manner of Payment.
          Distributions made pursuant to section 13.3 or section 13.5 shall be
made in the maximum number of whole Shares that are available, plus, if
necessary, an amount of money equal to any remaining amount of the distribution
that is less than the Fair Market Value of a whole Share.
          Section 13.5. Minimum Required Distributions.
     (a) Required minimum distributions of a Member’s or Former Member’s Account
shall commence no later than:
     (i) If the Member or Former Member was not a Five Percent Owner at any time
during the Plan Year ending in the calendar year in which he attained age 70
1/2, during any of the four preceding Plan Years or during any subsequent years,
the later of (A) the calendar year in which he attains or attained age 70 1/2 or
(B) the calendar year in which he terminates employment with all Affiliated
Employers; or
     (ii) if the Member or Former Member attains age 70 1/2 after December 31,
1998 and is or was a Five Percent Owner at any time during the Plan Year ending
in the calendar year in which he attained age 70 1/2, during any of the four
preceding Plan Years or during any subsequent years, the later of (A) the
calendar year in which he attains age 70 1/2 or (B) the calendar year in which
he first becomes a Five Percent Owner.
     (b) The required minimum distributions contemplated by section 13.5(a)
shall be made as follows:
     (i) The minimum required distribution to be made for the calendar year for
which the first minimum distribution is required shall be no later than April
1st of the immediately following calendar year and shall be equal to the
quotient obtained by dividing (A) the vested balance credited to the Member’s or
Former Member’s Account as of the last Valuation Date to occur in the calendar
year immediately preceding the calendar year in which the first minimum
distribution is required (adjusted to account for any additions thereto or

41



--------------------------------------------------------------------------------



 



subtractions therefrom after such Valuation Date but on or before December 31st
of such calendar year); by (B) the Member’s or Former Member’s life expectancy
(or, if his Beneficiary is a Designated Beneficiary, the joint life and last
survivor expectancy of him and his Beneficiary); and
     (ii) the minimum required distribution to be made for each calendar year
following the calendar year for which the first minimum distribution is required
shall be made no later than December 31st of the calendar year for which the
distribution is required and shall be equal to the quotient obtained by dividing
(A) the vested balance credited to the Member’s or Former Member’s Account as of
the last Valuation Date to occur in the calendar year prior to the calendar year
for which the distribution is required (adjusted to account for any additions
thereto or subtractions therefrom after such Valuation Date but on or before
December 31st of such calendar year and, in the case of the distribution for the
calendar year immediately following the calendar year for which the first
minimum distribution is required, reduced by any distribution for the prior
calendar year that is made in the current calendar year); by (B) the Member’s or
Former Member’s life expectancy (or, if his Beneficiary is a Designated
Beneficiary, the joint life and last survivor expectancy of him and his
Beneficiary).
     (iii) For purposes of this section 13.5:
     (A) for taxable years beginning before January 1, 2003, the life expectancy
of a Member or Former Member (or the joint life and last survivor expectancy of
a Member or Former Member and his Designated Beneficiary) for the calendar year
in which the Member or Former Member attains age 70 1/2 shall be determined on
the basis of Tables V and VI, as applicable, of section 1.72-9 of the Income Tax
Regulations as of the Member’s or Former Member’s and Beneficiary’s birthday in
such year. Such life expectancy or joint life and last survivor expectancy for
any subsequent year shall be equal to the excess of (1) the life expectancy or
joint life and last survivor expectancy for the year in which the Member or
Former Member attains age 70 1/2, over (2) the number of whole years that have
elapsed since the Member or Former Member attained age 70 1/2.
     (B) for taxable years beginning after December 31, 2002, during the
Member’s or Former Member’s lifetime, life expectancy shall be equal to:
     (1) the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of
the Member’s birthday in such calendar year; or

42



--------------------------------------------------------------------------------



 



     (2) if the Member’s spouse is the sole Designated Beneficiary and the
spouse is more than ten years younger than the Member, the number in the Joint
and Last Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations, using the Member’s and spouse’s attained ages as of the Member’s
and spouse’s birthdays in such calendar year.
     (c) Payment of the distributions required to be made to a Member or Former
Member under this section 13.5 shall be made in accordance with section 13.4.
     (d) This section 13.5 shall be interpreted and administered in accordance
with section 401(a)(9) of the Code and the regulations thereunder.
          Section 13.6. Direct Rollover of Eligible Rollover Distributions.
     (a) A Distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover.
     (b) The following rules shall apply with respect to Direct Rollovers made
pursuant to this section 13.6:
     (i) A Member or Former Member may only elect to make a Direct Rollover of
an Eligible Rollover Distribution if such Eligible Rollover Distribution (when
combined with other Eligible Rollover Distributions made or to be made in the
same calendar year) is reasonably expected to be at least $200;
     (ii) If a Member or Former Member elects a Direct Rollover of a portion of
an Eligible Rollover Distribution, that portion must be equal to at least $500;
and
     (iii) A Member or Former Member may not divide his or her Eligible Rollover
Distribution into separate distributions to be transferred to two or more
Eligible Retirement Plans.
     (c) For purposes of this section 13.6 and any other applicable section of
the Plan, the following definitions shall have the following meanings:
     (i) “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
     (ii) “Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s spouse or
former spouse who is the alternate payee under a Qualified Domestic Relations
Order are considered Distributees with regard to the interest of the spouse or
former spouse. Effective for distributions after December 31,

43



--------------------------------------------------------------------------------



 



2001, a non-spouse Beneficiary shall also be a Distributee wuth respect his or
her distributions.
     (iii) “Eligible Retirement Plan” means an individual retirement account
described in section 408(a) of the Code, an individual retirement annuity
described in section 408(b) of the Code, an annuity plan described in section
403(a) of the Code, or a qualified trust described in section 401(a) of the
Code, and (for distributions after December 31, 2001 only) an annuity contract
described in section 403(b) of the Code or an eligible deferred compensation
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or an agency or instrumentality of a state or political
subdivision thereof and which agrees to separately account for amounts
transferred into such plan from this Plan, that accepts the distributee’s
eligible rollover distribution. However, in the case of an Eligible Rollover
Distribution to a Distributee who is a non-spouse Beneficiary and in the case of
an eligible rollover distribution made before January 1, 2002 to a current or
former spouse who is the alternate payee under a qualified domestic relations
order as defined in Code section 414(p) or to a surviving spouse, an eligible
retirement plan is only an individual retirement account or individual
retirement annuity.
     (iv) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years or more; any distribution to the extent such
distribution is required under section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).
          Section 13.7. Valuation of Shares Upon Distribution.
          Notwithstanding any contrary provision in this Article XIII, in the
event that all or a portion of a payment of a distribution is to be made in
cash, the recipient shall only be entitled to receive the proceeds of the Shares
allocated to his Account that are sold in connection with such distribution and
which are valued as of the date of such sale.
          Section 13.8. Put Options.
     (a) Subject to section 13.8(c) and except as provided otherwise in section
13.8(b), each Member or Former Member to whom Shares are distributed under the
Plan, each Beneficiary of a deceased Member or Former Member, including the
estate of a deceased Member or Former Member, to whom Shares are distributed
under the Plan, and each person to whom such a Member, Former Member or
Beneficiary gives Shares that have been distributed under the Plan

44



--------------------------------------------------------------------------------



 



shall have the right to require Hudson City Bancorp, Inc. to purchase from him
all or any portion of such Shares. A person shall exercise such right by
delivering to Hudson City Bancorp, Inc. a written notice, in such form and
manner as Hudson City Bancorp, Inc. may by written notice to such person
prescribe, setting forth the number of Shares to be purchased by Hudson City
Bancorp, Inc., the number of the stock certificate evidencing such person’s
ownership of such Shares, and the effective date of the purchase. Such notice
shall be given at least 30 days in advance of the effective date of purchase,
and the effective date of purchase specified therein shall be, either within the
60 day period that begins on the date on which the Shares to be purchased by
Hudson City Bancorp, Inc. were distributed from the Plan or within the 60 day
period that begins on the first day of the Plan Year immediately following the
Plan Year in which the Shares to be purchased by Hudson City Bancorp, Inc. are
distributed from the Plan. As soon as practicable following its receipt of such
a notice, Hudson City Bancorp, Inc. shall take such actions as are necessary to
purchase the Shares specified in such notice at a price per Share equal to the
Fair Market Value of a Share determined as of the Valuation Date coincident with
or immediately preceding the effective date of the purchase.
     (b) Hudson City Bancorp, Inc. shall have no obligation to purchase any
Share (i) pursuant to a notice that is not timely given, or on an effective date
of purchase that is not within the periods prescribed in section 13.8(a) or
(ii) during a period in which Shares are publicly traded on an established
market.
     (c) This section 13.8 shall not apply so long as Hudson City Bancorp, Inc.
is prohibited by law from redeeming or purchasing its own securities.
          Section 13.9. Right of First Refusal.
     (a) Subject to section 13.9(d), for any period during which Shares are not
publicly traded in any established market, no person who owns Shares that were
distributed from the Plan, other than a person to whom such Shares were sold in
compliance with this section 13.9, shall sell such Shares to any person other
than Hudson City Bancorp, Inc. without first offering to sell such Shares to
Hudson City Bancorp, Inc. in accordance with this section 13.9.
     (b) In the event that a person to whom this section 13.9 applies shall
receive and desire to accept from a person other than Hudson City Bancorp, Inc.
an offer to purchase Shares to which this section 13.9 applies, he shall furnish
to Hudson City Bancorp, Inc. a written notice which shall:
     (i) include a copy of such offer to purchase;
     (ii) offer to sell to Hudson City Bancorp, Inc. the Shares subject to such
offer to purchase at a price per Share that is equal to the greater of:

45



--------------------------------------------------------------------------------



 



     (A) the price per Share specified in such offer to purchase; or
     (B) the Fair Market Value of a Share as of the Valuation Date coincident
with or immediately preceding the date of such notice;
and otherwise upon the same terms and conditions as those specified in such
offer to purchase; and
     (iii) include an indication of his intention to accept such offer to
purchase if Hudson City Bancorp, Inc. does not accept his offer to sell.
Such person shall refrain from accepting such offer to purchase for a period of
fourteen days following the date on which such notice is given.
     (c) Subject to section 13.9(d), Hudson City Bancorp, Inc. shall have the
right to purchase the Shares covered by the offer to sell contained in a notice
given pursuant to section 13.9(b), on the terms and conditions specified in such
notice, by written notice given to the party making the offer to sell not later
than the fourteenth day after the notice described in section 13.9(b) is given.
If Hudson City Bancorp, Inc. does not give such a notice during the prescribed
fourteen day period, then the person owning such Shares may accept the offer to
purchase described in the notice.
     (d) This section 13.9 shall not apply so long as Hudson City Bancorp, Inc.
is prohibited by law from redeeming or purchasing its own securities.
          Section 13.10 Automatic Rollover of Certain Payments.
     (a) If a distribution is to be made to a Member or Former Member that is
both an Eligible Rollover Distribution and a Mandatory Distribution, the Plan
Administrator shall notify the Member or Former Member in writing that such
person is permitted to make an election to have such distribution paid directly
to an Eligible Retirement Plan specified by the Participant in a direct rollover
or to receive the distribution directly. Such notice shall inform the Member or
Former Member that if such Member or Former Member fails to make a timely
election in the form and manner prescribed by the Plan Administrator, then the
Committee will pay the distribution in a direct rollover to an Individual
Retirement Plan designated by the Committee, identifying the trustee or issuer
of such Individual Retirement Plan.
     (b) To the extent necessary to satisfy section 401(a)(31)(B) of the Code
and section 2550.404a-2 of the Department of Labor regulations, any rollover
made under section 13.10(a) to an Individual Retirement Plan shall satisfy the
following conditions:
     (i) In connection with the distribution of rolled-over funds to an
Individual Retirement Plan, the Committee or other named fiduciary

46



--------------------------------------------------------------------------------



 



enters into a written agreement with an Individual Retirement Plan provider that
provides:
     (A) The rollover is invested in an Eligible Investment Product.
     (B) The Member or Former Member on whose behalf the Committee or other
named fiduciary makes an automatic rollover shall have the right to enforce the
terms of the contractual agreement establishing the Individual Retirement Plan,
with regard to his or her rolled-over funds, against the Individual Retirement
Plan Provider.
     (C) Fees and expenses attendant to the Individual Retirement Plan,
including the investment of the assets of such plan, (e.g., establishment
charges, maintenance fees, investment expenses, termination costs, and surrender
charges) shall not exceed the fees and expenses charged by the Individual
Retirement Plan Provider for comparable Individual Retirement Plans established
for reasons other than the receipt of a Mandatory Distribution or any other
distribution made in accordance with section 401(a)(31)(B) of the Code;
     (ii) Members have been furnished a summary plan description, or a summary
of material modifications, that describes the Plan’s automatic rollover
provisions effectuating the requirements of section 401(a)(31)(B) of the Code,
including an explanation that the mandatory distribution will be invested in an
investment product designed to preserve principal and provide a reasonable rate
of return and liquidity, a statement indicating how fees and expenses attendant
to the Individual Retirement Plan will be allocated (i.e., the extent to which
expense will be borne by the account holder alone or shared with the
distributing plan or plan sponsor), and the name, address and phone number of a
plan contact (to the extent not otherwise provided in the summary plan
description or summary of material modifications) for further information
concerning the plan’s automatic rollover provisions, the Individual Retirement
Plan provider and the fees and expenses attendant to the Individual Retirement
Plan; and
     (iii) If (A) any fiduciary of the Plan is using its authority to designate
itself or an affiliate as the Individual Retirement Plan Provider to receive a
Mandatory Distribution, or (B) the initial investment of the Mandatory
Distribution by such fiduciary is in an investment product in which the
fiduciary or its affiliate has an interest, or (C) such Individual Retirement
Plan Provider receives a fee in connection with the establishment or maintenance
of the Individual Retirement Plan, or (D) such Individual Retirement Plan
Provider or an affiliate receives a fee as a

47



--------------------------------------------------------------------------------



 



result of the initial investment of the Mandatory Distribution in an investment
product in which such fiduciary or an affiliate has an interest, then the
conditions of Prohibited Transaction Class Exemption 2004-16 must be satisfied
in addition to those set forth in this section 10.9.
     (iv) The term “Eligible Investment Product” means an investment product
designed to preserve principal and provide a reasonable rate of return, whether
or not such return is guaranteed, consistent with liquidity. For this purpose,
the product must be offered by a Regulated Financial Institution and shall seek
to maintain, over the term of the investment, the dollar value that is equal to
the amount invested in the product by the Individual Retirement Plan. Such term
includes money market funds maintained by registered investment companies, and
interest-bearing savings accounts and certificates of deposit of a bank or
similar financial institution. In addition, the term includes “stable value
products” issued by a financial institution that are fully benefit-responsive to
the Individual Retirement Plan account holder, i.e., that provide a liquidity
guarantee by a financially responsible third party of principal and previously
accrued interest for liquidations or transfers initiated by the Individual
Retirement Plan account holder exercising his or her right to withdraw or
transfer funds under the terms of an arrangement that does not include
substantial restrictions to the account holder’s access to the Individual
Retirement Plan’s assets.
     (v) The term “Individual Retirement Plan” means any Eligible Retirement
Plan that is an individual retirement account or individual retirement annuity
described in sections 408(a) and (b) of the Code.
     (vi) The term “Mandatory Distribution” means any distribution pursuant to
section 10.1 that is to be made on or after March 28, 2005 and before the
Participant has attained Normal Retirement Age (or age 62, if later) in
accordance with section 401(a)(31)(B) of the Code and that exceeds $1,000. A
distribution to a surviving spouse or alternate payee shall not be considered a
Mandatory Distribution.
     (vii) The term “Regulated Financial Institution” means an entity that:
(A) Is subject to state or federal regulation, and (B) is a bank or savings
association, the deposits of which are insured by the Federal Deposit Insurance
Corporation; a credit union, the member accounts of which are insured within the
meaning of section 101(7) of the Federal Credit Union Act; an insurance company,
the products of which are protected by state guaranty associations; or an
investment company registered under the Investment Company Act of 1940.

48



--------------------------------------------------------------------------------



 



Article XIV
Change in Control
          Section 14.1. Definition of Change in Control; Pending Change in
Control.
     (a) A Change in Control shall be deemed to have occurred upon the happening
of any of the following events:
     (i) any event upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under any employee benefit
plan maintained for the benefit of employees of Hudson City Bancorp, Inc.; (B) a
corporation owned, directly or indirectly, by the stockholders of Hudson City
Bancorp, Inc. in substantially the same proportions as their ownership of stock
of Hudson City Bancorp, Inc.; or (C) any group constituting a person in which
employees of Hudson City Bancorp, Inc. are substantial members, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities issued by Hudson City Bancorp, Inc.
representing 25% or more of the combined voting power of all of Hudson City
Bancorp, Inc.’s then outstanding securities; or
     (ii) any event upon which the individuals who on the Effective Date were
members of the Board of Directors of Hudson City Bancorp, Inc. together with
individuals whose election by such Board or nomination for election by Hudson
City Bancorp, Inc.’s stockholders was approved by the affirmative vote of at
least two-thirds of the members of such Board then in office who were either
members of such Board on the Effective Date or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of such Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of Hudson City Bancorp,
Inc. (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the Securities Exchange Act of 1934) as amended; or
     (iii) the consummation of either:
     (A) a merger or consolidation of Hudson City Bancorp, Inc. with any other
corporation, other than a merger or consolidation following which both of the
following conditions are satisfied:
     (I) either (1) the members of the Board of Directors of Hudson City
Bancorp, Inc. immediately prior to such merger or consolidation constitute at
least a majority of the members of the governing body of the institution
resulting from such merger or consolidation; or (2) the shareholders of Hudson
City Bancorp, Inc. own securities of the institution resulting from such merger
or

49



--------------------------------------------------------------------------------



 



consolidation representing 60% or more of the combined voting power of all such
securities then outstanding in substantially the same proportions as their
ownership of voting securities of Hudson City Bancorp, Inc. before such merger
or consolidation; and
     (II) the entity which results from such merger or consolidation expressly
agrees in writing to assume and perform Hudson City Bancorp, Inc.’s obligations
under the Plan; or
     (B) a complete liquidation of Hudson City Bancorp, Inc. or an agreement for
the sale or disposition by Hudson City Bancorp, Inc. of all or substantially all
of its assets; or
     (iv) any event that would be described in section 16.1 if “Hudson City
Savings Bank” were substituted for “Hudson City Bancorp, Inc.” therein.
In no event, however, shall the transaction by which Hudson City Savings Bank
converts from a mutual institution to a stock institution, or any transaction by
which a company wholly owned by Hudson City Savings Bank becomes the parent
company of Hudson City Savings Bank, be deemed a Change in Control.
     (b) A Pending Change of Control shall be deemed to have occurred upon the
happening of any of the following events:
     (i) approval by the stockholders of Hudson City Bancorp, Inc. of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
     (ii) approval by the Board of Directors of Hudson City Bancorp, Inc. of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
     (iii) the commencement of a tender offer (within the meaning of section
14(d)(i) of the Exchange Act, as amended) for securities issued by Hudson City
Bancorp, Inc., which, if completed, would result in a Change in Control;
     (iv) the furnishing or distribution of a proxy statement or other document,
whether or not in opposition to management, soliciting proxies, consents or
authorizations (within the meaning of section 14 of the Exchange Act) in respect
of securities issued by Hudson City Bancorp, Inc. in favor of any election,
transaction or other action which, if effected, would result in a Change in
Control; or
     (v) any event which would be described in Sections 14.1(b)(i), (ii),
(iii) or (iv) if “Hudson City Savings Bank” were substituted for “Hudson City
Bancorp, Inc.” therein.

50



--------------------------------------------------------------------------------



 



          Section 14.2. Vesting on Change of Control.
          Notwithstanding any other provision of the Plan, upon the effective
date of a Change in Control, the Account of each person who would then, upon
termination of the Plan, be entitled to a benefit, shall be fully vested and
nonforfeitable.
          Section 14.3. Repayment of Share Acquisition Loan.
          Notwithstanding any other provision of the Plan, upon the occurrence
of a Change in Control, the Committee shall direct the Trustee to sell a
sufficient number of shares of Stock to repay any outstanding Share Acquisition
Loan, all remaining Shares which had been unallocated (or the proceeds from the
sale thereof, if applicable) shall be allocated among the accounts of all
individuals with undistributed Account balances on the effective date of such
Change in Control. Such allocation of Shares or proceeds shall be in proportion
to the balance credited to their Accounts immediately prior to such allocation.
          Section 14.4. Plan Termination After Change in Control.
          Notwithstanding any other provision of the Plan, after repayment of
the loan and allocation of Shares or proceeds as provided in Section 14.3, the
Plan shall be terminated and all amounts shall be distributed as soon as
practicable.
          Section 14.5. Amendment of Section XIV.
          Notwithstanding any other provision of the Plan, this Section 14 of
the Plan may be amended after the earliest date on which a Change in Control or
Pending Change in Control occurs, except (i) to the extent any amendment is
required by the Internal Revenue Service as a condition to the continued
treatment of the Plan as a tax-qualified plan under section 401(a) of the Code
or (ii) to the extent that the Bank, in its sole discretion, determines than any
such amendment is necessary in order to permit any transaction to which the
Bank, and/or its parent or affiliate, is or proposes to be a party to qualify
for “pooling of interests” accounting treatment.

51



--------------------------------------------------------------------------------



 



Article XV
Administration
          Section 15.1. Named Fiduciaries.
          The term “Named Fiduciary” shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator, the Committee, the
Board and the Trustee. This Article XV is intended to allocate to each Named
Fiduciary the responsibility for the prudent execution of the functions assigned
to him or it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such Named Fiduciaries. Whenever one Named
Fiduciary is required by the Plan or Trust Agreement to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed his sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.
          Section 15.2. Plan Administrator.
          There shall be a Plan Administrator, who shall be the Employee Benefit
Plans Committee, or such Employee or officer as may be designated by the
Committee, as hereinafter provided, and who shall, subject to the
responsibilities of the Committee and the Board, have the responsibility for the
day-to-day control, management, operation and administration of the Plan (except
trust duties). The Plan Administrator shall have the following responsibilities:
     (a) To maintain records necessary or appropriate for the administration of
the Plan;
     (b) To give and receive such instructions, notices, information, materials,
reports and certifications to the Trustee as may be necessary or appropriate in
the administration of the Plan;
     (c) To prescribe forms and make rules and regulations consistent with the
terms of the Plan and with the interpretations and other actions of the
Committee;
     (d) To require such proof of age or evidence of good health of an Employee,
Member or Former Member or the spouse of either, or of a Beneficiary as may be
necessary or appropriate in the administration of the Plan;
     (e) To prepare and file, distribute or furnish all reports, plan
descriptions, and other information concerning the Plan, including, without
limitation, filings with the Secretary of Labor and communications with Members,
Former Members and other persons, as shall be required of the Plan Administrator
under ERISA;

52



--------------------------------------------------------------------------------



 



     (f) To determine any question arising in connection with the Plan, and the
Plan Administrator’s decision or action in respect thereof shall be final and
conclusive and binding upon the Employer, the Trustee, Members, Former Members,
Beneficiaries and any other person having an interest under the Plan; provided,
however, that any question relating to inconsistency or omission in the Plan, or
interpretation of the provisions of the Plan, shall be referred to the Committee
by the Plan Administrator and the decision of the Committee in respect thereof
shall be final;
     (g) Subject to the provisions of section 15.5, to review and dispose of
claims under the Plan filed pursuant to section 15.4;
     (h) If the Plan Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to a Member, Former Member, Beneficiary or any other person entitled
thereto, to direct the application of any amount so payable to the use or
benefit of such person in any manner that he may deem advisable or to direct in
his discretion the withholding of any payment under the Plan due to any person
under legal disability until a representative competent to receive such payment
in his behalf shall be appointed pursuant to law;
     (i) To discharge such other responsibilities or follow such directions as
may be assigned or given by the Committee or the Board; and
     (j) To perform any duty or take any action which is allocated to the Plan
Administrator under the Plan.
The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities. The Plan Administrator may resign
only by giving at least 30 days’ prior written notice of resignation to the
Committee, and such resignation shall be effective on the date specified in such
notice.
          Section 15.3. Committee Responsibilities.
          The Committee shall, subject to the responsibilities of the Board,
have the following responsibilities:
     (a) To review the performance of the Plan Administrator;
     (b) To hear and decide appeals, pursuant to the claims procedure contained
in section 15.5 of the Plan, taken from the decisions of the Plan Administrator;
     (c) To hear and decide questions, including interpretation of the Plan, as
may be referred to the Committee by the Plan Administrator;

53



--------------------------------------------------------------------------------



 



     (d) To review the performance of the Trustee and such investment managers
as may be appointed in or pursuant to the Trust Agreement in investing, managing
and controlling the assets of the Plan;
     (e) To the extent required by ERISA, to establish a funding policy and
method consistent with the objectives of the Plan and the requirements of ERISA,
and to review such policy and method at least annually;
     (f) To report and make recommendations to the Board regarding changes in
the Plan, including changes in the operation and management of the Plan and
removal and replacement of the Trustee and such investment managers as may be
appointed in or pursuant to the Trust Agreement;
     (g) To designate an Alternate Plan Administrator to serve in the event that
the Plan Administrator is absent or otherwise unable to discharge his
responsibilities;
     (h) To remove and replace the Plan Administrator or Alternate, or both of
them, and to fill a vacancy in either office;
     (i) To the extent provided under and subject to the provisions of the Trust
Agreement, to appoint “investment managers” as defined in section 3(38) of ERISA
to manage and control (including acquiring and disposing of) all or any of the
assets of the Plan;
     (j) With the prior approval of the Board, to direct the Trustee to obtain
one or more Share Acquisition Loans;
     (k) To develop and provide procedures and forms necessary to facilitate
voting and tendering directions on a confidential basis;
     (l) To discharge such other responsibilities or follow such directions as
may be assigned or given by the Board; and
     (m) To perform any duty or take any action which is allocated to the
Committee under the Plan.
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities.
          Section 15.4. Claims Procedure.
     Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by him. If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:
     (a) The reasons for the denial;

54



--------------------------------------------------------------------------------



 



     (b) The pertinent Plan provisions on which the denial was based;
     (c) Any additional material or information necessary for the claimant to
perfect his claim and an explanation of why such material or information is
needed; and
     (d) An explanation of the Plan’s procedure for review of the denial of the
claim.
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
          Section 15.5. Claims Review Procedure.
          Any person whose claim filed pursuant to section 15.4 has been denied
in whole or in part by the Plan Administrator may request review of the claim by
the Committee, upon a form prescribed by the Plan Administrator. The claimant
shall file such form (including a statement of his position) with the Committee
no later than 60 days after the mailing or delivery of the written notice of
denial provided for in section 15.4, or, if such notice is not provided, within
60 days after such claim is deemed denied pursuant to section 15.4. The claimant
shall be permitted to review pertinent documents. A decision shall be rendered
by the Committee and communicated to the claimant not later than 30 days after
receipt of the claimant’s written request for review. However, if the Committee
finds it necessary, due to special circumstances (for example, the need to hold
a hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:
     (a) The reasons for the decision; and
     (b) The pertinent Plan provisions on which the decision is based.
Any such decision of the Committee shall be binding upon the claimant and the
Employer, and the Plan Administrator shall take appropriate action to carry out
such decision.
          Section 15.6. Allocation of Fiduciary Responsibilities and Employment
of Advisors.
          Any Named Fiduciary may:
     (a) Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;

55



--------------------------------------------------------------------------------



 



     (b) Employ one or more persons to render advice to him or it with regard to
any of his or its responsibilities under the Plan; and
     (c) Consult with counsel, who may be counsel to the Employer.
          Section 15.7. Other Administrative Provisions.
     (a) Any person whose claim has been denied in whole or in part must exhaust
the administrative review procedures provided in section 15.5 prior to
initiating any claim for judicial review.
     (b) No bond or other security shall be required of a member of the
Committee, the Plan Administrator, or any officer or Employee of the Employer to
whom fiduciary responsibilities are allocated by a Named Fiduciary, except as
may be required by ERISA.
     (c) Subject to any limitation on the application of this section 15.7(c)
pursuant to ERISA, neither the Plan Administrator, nor a member of the
Committee, nor any officer or Employee of the Employer to whom fiduciary
responsibilities are allocated by a Named Fiduciary, shall be liable for any act
of omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
     (d) The Plan Administrator or the Committee may, except with respect to
actions under section 15.5, shorten, extend or waive the time (but not beyond
60 days) required by the Plan for filing any notice or other form with the Plan
Administrator or the Committee, or taking any other action under the Plan.
     (e) The Plan Administrator or the Committee may direct that the costs of
services provided pursuant to section 15.6, and such other reasonable expenses
as may be incurred in the administration of the Plan, shall be paid out of the
funds of the Plan unless the Employer shall pay them.
     (f) Any person, group of persons, committee, corporation or organization
may serve in more than one fiduciary capacity with respect to the Plan.
     (g) Any action taken or omitted by any fiduciary with respect to the Plan,
including any decision, interpretation, claim denial or review on appeal, shall
be conclusive and binding on all interested parties and shall be subject to
judicial modification or reversal only to the extent it is determined by a court
of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.

56



--------------------------------------------------------------------------------



 



Article XVI
Amendment, Termination and Tax Qualification
          Section 16.1. Amendment and Termination by Hudson City Savings Bank.
          The Participating Employers expect to continue the Plan indefinitely,
but specifically reserve the right, in their sole discretion, at any time, by
appropriate action of their respective boards of directors or other authorized
officials, to amend, in whole or in part, any or all of the provisions of the
Plan and to terminate the Plan at any time. Subject to the provisions of section
16.2, no such amendment or termination shall permit any part of the Trust Fund
to be used for or diverted to purposes other than for the exclusive benefit of
Members, Former Members, Beneficiaries or other persons entitled to benefits,
and no such amendment or termination shall reduce the accrued benefit of any
Member, Former Member, Beneficiary or other person who may be entitled to
benefits, without his consent. In the event of a termination or partial
termination of the Plan, or in the event of a complete discontinuance of the
Participating Employer’s contributions to the Plan, the Accounts of each
affected person shall forthwith become nonforfeitable and shall be payable in
accordance with the provisions of Article XIII.
          Section 16.2. Amendment or Termination Other Than by Hudson City
Savings Bank.
          In the event that a corporation or trade or business other than Hudson
City Savings Bank shall adopt this Plan, such corporation or trade or business
shall, by adopting the Plan, empower Hudson City Savings Bank to amend or
terminate the Plan, insofar as it shall cover employees of such corporation or
trade or business, upon the terms and conditions set forth in section 16.1;
provided, however, that any such corporation or trade or business may, by action
of its board of directors or other governing body, amend or terminate the Plan,
insofar as it shall cover employees of such corporation or trade or business, at
different times and in a different manner. In the event of any such amendment or
termination by action of the board of directors or other governing body of such
a corporation or trade or business, a separate plan shall be deemed to have been
established for the employees of such corporation or trade or business, and the
assets of such plan shall be segregated from the assets of this Plan at the
earliest practicable date and shall be dealt with in accordance with the
documents governing such separate plan.
          Section 16.3. Conformity to Internal Revenue Code.
          The Participating Employers have established the Plan with the intent
that the Plan and Trust will at all times be qualified under section 401(a) and
exempt under section 501(a) of the Code and with the intent that contributions
under the Plan will be allowed as deductions in computing the net income of the
Participating Employers for federal income tax purposes, and the provisions of
the Plan and Trust Agreement shall be construed to effectuate such intentions.
Accordingly, notwithstanding anything to the contrary hereinbefore provided, the
Plan and the Trust Agreement may be amended at any time without prior notice to
Members,

57



--------------------------------------------------------------------------------



 



Former Members, Beneficiaries or any other persons entitled to benefits, if such
amendment is deemed by the Board to be necessary or appropriate to effectuate
such intent.
          Section 16.4. Contingent Nature of Contributions.
     (a) All Discretionary Contributions to the Plan are conditioned upon the
issuance by the Internal Revenue Service of a determination that the Plan and
Trust are qualified under section 401(a) of the Code and exempt under section
501(a) of the Code. If the Participating Employers apply to the Internal Revenue
Service for such a determination within 90 days after the date on which it files
its federal income tax return for its taxable year that includes the last day of
the Plan Year in which the Plan is adopted, and if the Internal Revenue Service
issues a determination that the Plan and Trust are not so qualified or exempt,
all Discretionary Contributions made by the Participating Employers prior to the
date of receipt of such a determination may, at the election of the
Participating Employers, be returned to the Participating Employers within one
year after the date of such determination.
     (b) All Discretionary Contributions and Loan Repayment Contributions to the
Plan are made upon the condition that such Discretionary Contributions and Loan
Repayment Contributions will be allowed as a deduction in computing the net
income of the Employer for federal income tax purposes. To the extent that any
such deduction is disallowed, the amount disallowed may, at the election of the
Participating Employers, be returned to the Participating Employers within one
year after the deduction is disallowed.
     (c) Any contribution to the Plan made by the Participating Employers as a
result of a mistake of fact may, at the election of the Participating Employers,
be returned to the Participating Employers within one year after such
contribution is made.

58



--------------------------------------------------------------------------------



 



Article XVII
Special Rules for Top Heavy Plan Years
          Section 17.1. In General.
          As of the Determination Date for each Plan Year, the Plan
Administrator shall determine whether the Plan is a Top Heavy Plan in accordance
with the provisions of this Article XVII. If, as of such Determination Date, the
Plan is a Top Heavy Plan, then the Plan Year immediately following such
Determination Date shall be a Top Heavy Plan Year and the special provisions of
this Article XVII shall be in effect; provided, however, that if, as of the
Determination Date for the Plan Year in which the Effective Date occurs, the
Plan is a Top Heavy Plan, such Plan Year shall be a Top Heavy Plan Year, and the
provisions of this Article XVII shall be given retroactive effect for such Plan
Year.
          Section 17.2. Definition of Top Heavy Plan.
     (a) Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) it is not a member of a Required Aggregation Group, and
(ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees exceeds
60% of (B) the sum of the Cumulative Accrued Benefits of all Employees
(excluding former Key Employees), former Employees (excluding former Key
Employees and other former Employees who have not performed any services for the
Employer or any Affiliated Employer during the immediately preceding five Plan
Years if the Determination Date is before January 1, 2002 and one Plan Year if
the Determination Date is after December 31, 2001), and their Beneficiaries.
     (b) Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) the Plan is a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
under all plans that are members of the Required Aggregation Group exceeds 60%
of (B) the sum of the Cumulative Accrued Benefits of all Employees (excluding
former Key Employees), former Employees (excluding former Key Employees and
other former Employees who have not performed any services for the Employer or
any Affiliated Employer during the immediately preceding five Plan Years if the
Determination Date is before January 1, 2002 and one Plan Year if the
Determination Date is after December 31, 2001), and their Beneficiaries under
all plans that are members of the Required Aggregation Group.
     (c) Notwithstanding sections 17.2(a) and 17.2(b), the Plan is not a Top
Heavy Plan if, as of a Determination Date: (i) the Plan is a member of a
Permissible Aggregation Group, and (ii)(A) the sum of the Cumulative Accrued
Benefits of all Key Employees under all plans that are members of the
Permissible Aggregation Group does not exceed 60% of (B) the sum of the

59



--------------------------------------------------------------------------------



 



Cumulative Accrued Benefits of all Employees (excluding former Key Employees),
former Employees (excluding former Key Employees and other former Employees who
have not performed any services for the Employer or any Affiliated Employer
during the immediately preceding five Plan Years if the Determination Date is
before January 1, 2002 and one Plan Year if the Determination Date is after
December 31, 2001), and their Beneficiaries under all plans that are members of
the Permissible Aggregation Group.
               Section 17.3. Determination Date.
               The Determination Date for the Plan Year in which the Effective
Date occurs shall be the last day of such Plan Year, and the Determination Date
for each Plan Year beginning after the Plan Year in which the Effective Date
occurs shall be the last day of the preceding Plan Year. The Determination Date
for any other qualified plan maintained by the Employer for a plan year shall be
the last day of the preceding plan year of each such plan, except that in the
case of the first plan year of such plan, it shall be the last day of such first
plan year.
               Section 17.4. Cumulative Accrued Benefits.
          (a) An individual’s Cumulative Accrued Benefits under this Plan as of
a Determination Date are equal to the sum of:
      (i) the balance credited to such individual’s Account under this Plan as
of the most recent Valuation Date preceding the Determination Date;
      (ii) the amount of any Discretionary Contributions or Loan Repayment
Contributions made after such Valuation Date but on or before the Determination
Date; and
      (iii) the amount of any distributions of such individual’s Cumulative
Accrued Benefits under the Plan (including, for Plan Years beginning after
December 31, 2001, distributions under terminated plans that would have been
included in the Required Aggregation Group if not terminated) during the
five-year period (for all distributions for Plan Years beginning before
January 1, 2002 and for in-service distributions for Plan Years beginning after
December 31, 2001) or one-year period (for all distributions other than
in-service distributions for Plan Years beginning after December 31, 2001)
ending on the Determination Date.
For purposes of this section 17.4(a), the computation of an individual’s
Cumulative Accrued Benefits, and the extent to which distributions, rollovers
and transfers are taken into account, will be made in accordance with section
416 of the Code and the regulations thereunder.

60



--------------------------------------------------------------------------------



 



          (b) For purposes of this Plan, the term Cumulative Accrued Benefits
with respect to any other qualified plan, shall mean the cumulative accrued
benefits determined for purposes of section 416 of the Code under the provisions
of such plans.
          (c) For purposes of determining the top heavy status of a Required
Aggregation Group or a Permissible Aggregation Group, the Cumulative Accrued
Benefits under this Plan and the Cumulative Accrued Benefits under any other
plan shall be determined as of the Determination Date that falls within the same
calendar year as the Determination Dates for all other members of such Required
Aggregation Group or Permissible Aggregation Group.
               Section 17.5. Key Employees.
          (a) For purposes of the Plan, the term Key Employee means any employee
or former employee of the Employer or any Affiliated Employer who, at any time
during the current Plan Year or (for Plan Years beginning before January 1,
2002) any of the immediately preceding four Plan Years, is or was:
     (i) a Five Percent Owner;
     (ii) a person who would be described in section 1.26 if the number “1%”
were substituted for the number “5%” in section 1.26 and who has an annual Total
Compensation from the Employer and any Affiliated Employer of more than
$150,000;
     (iii) an Officer of the Employer or any Affiliated Employer who has an
annual Total Compensation greater than: (A) for Plan Years beginning before
January 1, 2002, 50% of the amount in effect under section 415(b)(1)(A) of the
Code for any such Plan Year; and (B) for Plan Years beginning after December 31,
2001, $130,000 or such higher amount as may be prescribed under section 416(i)
of the Code; or
     (iv) for Plan Years beginning before January 1, 2002, one of the ten
persons owning (or considered as owning for purposes of section 318 of the Code)
the largest interests in the Employer and having an annual Total Compensation
from the Employer or any Affiliated Employer in excess of the dollar limitation
in effect under section 415(c)(1)(A) of the Code for such Plan Year.
     (b) For the purposes of section 17.5(a):
     (i) For purposes of section 17.5(a)(iii), in the event the Employer or any
Affiliated Employer has more officers than are considered Officers, the term Key
Employee shall mean those officers,

61



--------------------------------------------------------------------------------



 



up to the maximum number, with the highest annual compensation in any one of the
five consecutive Plan Years ending on the Determination Date.
     (ii) For purposes of section 17.5(a)(iv), if two or more persons have equal
ownership interests in the Employer, each such person shall be considered as
having a larger ownership interest than any such person with a lower annual
compensation from the Employer or any Affiliated Employer.
     (c) For purposes of section 17.5(a): (i) a person’s compensation from
Affiliated Employers shall be aggregated, but his ownership interests in
Affiliated Employers shall not be aggregated; (ii) an employee shall only be
deemed to be an officer if he has the power and responsibility of a person who
is an officer within the meaning of section 416 of the Code; and (iii) the term
Key Employee shall also include a deceased Key Employee. The determination of
who is a Key Employee will be made in accordance with section 416(i)(1) of the
Code and the applicable regulations and other guidance of general applicability
issued thereunder.
          Section 17.6. Required Aggregation Group.
          For purposes of this Article XVII, a Required Aggregation Group shall
consist of (a) this Plan; (b) any other qualified plans currently maintained (or
previously maintained and terminated within the five year period ending on the
Determination Date) by any Affiliated Employers that cover Key Employees; and
(c) any other qualified plans currently maintained (or previously maintained and
terminated within the five year period ending on the Determination Date) by any
Affiliated Employers that cover Key Employees that are required to be aggregated
for purposes of satisfying the requirements of sections 401(a)(4) or 410(b) of
the Code.
          Section 17.7. Permissible Aggregation Group.
          For purposes of this Article XVII, a Permissible Aggregation Group
shall consist of (a) the Required Aggregation Group and (b) any other qualified
plans maintained by the Employer and any Affiliated Employers; provided,
however, that the Permissible Aggregation Group must satisfy the requirements of
sections 401(a)(4) and 410(b) of the Code.
          Section 17.8. Special Requirements During Top Heavy Plan Years.
     (a) Notwithstanding any other provision of the Plan to the contrary, for
each Top Heavy Plan Year, in the case of a Participant (other than a Key
Employee) on the last day of such Top Heavy Plan Year who is not also a
participant in another qualified plan which satisfies the minimum contribution
and benefit requirements of section 416 of the Code with respect to such
Participant, the sum of the Discretionary Contributions and Loan Repayment
Contributions made with respect to such Participant, when expressed as a
percentage of his Total Compensation for such Top Heavy Plan Year, shall not be
less than 3% of

62



--------------------------------------------------------------------------------



 



such Participant’s Total Compensation for such Top Heavy Plan Year or, if less,
the highest combined rate, expressed as a percentage of Total Compensation at
which Discretionary Contributions and Loan Repayment Contributions were made on
behalf of a Key Employee for such Top Heavy Plan Year. The Employer shall make
an additional contribution to the Account of each Participant to the extent
necessary to satisfy the foregoing requirement.
     (b) For any Top Heavy Plan Year beginning before January 1, 2000, the
number “1.0” shall be substituted for the number “1.25” in sections 8.2(c)(iii)
and 8.2(c)(iv), except that:
     (i) this section 17.8(b) shall not apply to any individual for a Top Heavy
Plan Year that is not a Super Top Heavy Plan Year if the requirements of section
17.8(a) would be satisfied for such Super Top Heavy Plan Year if the number “4%”
were substituted for the number 3% in section 17.8(a); and
     (ii) this section 17.8(b) shall not apply to an individual for a Top Heavy
Plan Year if, during such Top Heavy Plan Year, there are no ESOP Contributions
or Loan Repayment Contributions allocated to such individual under this Plan,
there are no contributions under any other qualified defined contribution plan
maintained by the Employer, and there are no accruals for such individual under
any qualified defined benefit plan maintained by the Employer.
For purposes of this section 17.8(b), the term Super Top Heavy Plan Year means a
Top Heavy Plan Year in which the Plan would meet the definitional requirements
of sections 17.2(a) or 17.2(b) if the term “90%” were substituted for the term
“60%” in sections 17.2(a), 17.2(b) and 17.2(c).

63



--------------------------------------------------------------------------------



 



Article XVIII
Miscellaneous Provisions
          Section 18.1. Governing Law.
          The Plan shall be construed, administered and enforced according to
the laws of the State of New Jersey without giving effect to the conflict of
laws principles thereof, except to the extent that such laws are preempted by
federal law.
          Section 18.2. No Right to Continued Employment.
          Neither the establishment of the Plan, nor any provisions of the Plan
or of the Trust Agreement establishing the Trust Fund nor any action of the Plan
Administrator, the Committee or the Trustee, shall be held or construed to
confer upon any Employee any right to a continuation of employment by any
Affiliated Employer. Each Affiliated Employer reserves the right to dismiss any
Employee or otherwise deal with any Employee to the same extent as though the
Plan had not been adopted.
          Section 18.3. Construction of Language.
          Wherever appropriate in the Plan, words used in the singular may be
read in the plural, words used in the plural may be read in the singular, and
words importing the masculine gender may be read as referring equally to the
feminine and the neuter. Any reference to an Article or section number shall
refer to an Article or section of the Plan, unless otherwise indicated.
          Section 18.4. Headings.
          The headings of Articles and sections are included solely for
convenience of reference. If there is any conflict between such headings and the
text of the Plan, the text shall control.
          Section 18.5. Merger With Other Plans.
          The Plan shall not be merged or consolidated with, nor transfer its
assets or liabilities to, any other plan unless each Member, Former Member,
Beneficiary and other person entitled to benefits, would (if that plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive if the Plan had terminated immediately before the merger,
consolidation or transfer.
          Section 18.6. Non-alienation of Benefits.
     (a) Except as provided in section 18.6(b) and (c), the right to receive a
benefit under the Plan shall not be subject in any manner to anticipation,

64



--------------------------------------------------------------------------------



 



alienation or assignment, nor shall such right be liable for or subject to
debts, contracts, liabilities or torts. Should any Member, Former Member or
other person attempt to anticipate, alienate or assign his interest in or right
to a benefit, or should any person claiming against him seek to subject such
interest or right to legal or equitable process, all the interest or right of
such Member or Former Member or other person entitled to benefits in the Plan
shall cease, and in that event such interest or right shall be held or applied,
at the direction of the Plan Administrator, for or to the benefit of such Member
or Former Member, or other person or his spouse, children or other dependents in
such manner and in such proportions as the Plan Administrator may deem proper.
     (b) This section 18.6 shall not prohibit the Plan Administrator from
recognizing a Domestic Relations Order that is determined to be a Qualified
Domestic Relations Order in accordance with section 18.7.
     (c) Notwithstanding anything in the Plan to the contrary, a Member’s,
Former Member’s or Beneficiary’s Accounts under the Plan may be offset by any
amount such Member, Former Member or Beneficiary is required or ordered to pay
to the Plan if:
     (i) the order or requirement to pay arises: (A) under a judgment issued on
or after August 5, 1997 of conviction for a crime involving the Plan; (B) under
a civil judgment (including a consent order or decree) entered by a court on or
after August 5, 1997 in an action brought in connection with a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA; or (C) pursuant
to a settlement agreement entered into on or after August 5, 1997 between the
Member, Former Member or Beneficiary and one or both of the United States
Department of Labor and the Pension Benefit Guaranty Corporation in connection
with a violation (or alleged violation) of part 4 of subtitle B of title I of
ERISA by a fiduciary or any other person; and
     (ii) the judgment, order, decree or settlement agreement expressly provides
for the offset of all or part of the amount ordered or required to be paid to
the Plan against the Member’s, Former Member’s or Beneficiary’s benefits under
the Plan.
          Section 18.7. Procedures Involving Domestic Relations Orders.
          Upon receiving a Domestic Relations Order, the Plan Administrator
shall segregate in a separate account or in an escrow account or separately
account for the amounts payable to any person pursuant to such Domestic
Relations Order, pending a determination whether such Domestic Relations Order
constitutes a Qualified Domestic Relations Order, and shall give notice of the
receipt of the Domestic Relations Order to the Participant or Former Participant
and each other person affected thereby. If, within 18 months after receipt of
such Domestic Relations Order, the Plan Administrator, a court of competent
jurisdiction or another appropriate authority determines that such Domestic
Relations Order constitutes a Qualified

65



--------------------------------------------------------------------------------



 



Domestic Relations Order, the Plan Administrator shall direct the Trustee to pay
the segregated amounts (plus any interest thereon) to the person or persons
entitled thereto under the Qualified Domestic Relations Order. If it is
determined that the Domestic Relations Order is not a Qualified Domestic
Relations Order or if no determination is made within the prescribed 18-month
period, the segregated amounts shall be distributed as though the Domestic
Relations Order had not been received, and any later determination that such
Domestic Relations Order constitutes a Qualified Domestic Relations Order shall
be applied only with respect to benefits that remain undistributed on the date
of such determination. The Plan Administrator shall be authorized to establish
such reasonable administrative procedures as he deems necessary or appropriate
to administer this section 18.7. This section 18.7 shall be construed and
administered so as to comply with the requirements of section 401(a)(13) of the
Code.
          Section 18.8. Leased Employees.
     (a) Subject to section 18.8(b), a leased employee shall be treated as an
Employee for purposes of the Plan. For purposes of this section 18.8, the term
“leased employee” means any person (i) who would not, but for the application of
this section 18.8, be an Employee and (ii) who pursuant to an agreement between
an Affiliated Employer and any other person (“leasing organization”) has
performed for the Affiliated Employer (or for the Affiliated Employer and
related persons determined in accordance with section 414(n)(6) of the Code), on
a substantially full-time basis for a period of at least one year, services of a
type historically performed by employees in the business field of the Employer
under the primary direction or control of an Affiliated Employer.
     (b) For purposes of the Plan:
     (i) contributions or benefits provided to the leased employee by the
leasing organization which are attributable to services performed for the
Employer shall be treated as provided by the Employer; and
     (ii) section 18.8(a) shall not apply to a leased employee if:
     (A) the number of leased employees performing services for the Employer
does not exceed 20% of the number of the Employer’s Employees who are not Highly
Compensated Employees; and
     (B) such leased employee is covered by a money purchase pension plan
providing (I) a nonintegrated contribution rate of at least 10% of the leased
employee’s compensation; (II) immediate participation; (III) full and immediate
vesting; and (IV) coverage for all of the employees of the leasing organization
(other than employees who perform substantially all of their services for the
leasing organization).

66



--------------------------------------------------------------------------------



 



          Section 18.9. Status as an Employee Stock Ownership Plan.
          It is intended that the Plan constitute an “employee stock ownership
plan,” as defined in section 4975(e)(7) of the Code and section 407(d)(6) of
ERISA. The Plan shall be construed and administered to give effect to such
intent.

67



--------------------------------------------------------------------------------



 



          In Witness Whereof, Hudson City Savings Bank has caused this Plan to
be executed by an officer thereunto duly authorized.

            Hudson City Savings Bank
      By:           Name:           Title:             Date:                    
     

68